Exhibit 10.1

EXECUTION VERSION

 

 

 

 

LOGO [g469205g53w74.jpg]

CREDIT AGREEMENT

dated as of

January 14, 2013

among

MARKETAXESS HOLDINGS INC.,

as Borrower

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions    1   SECTION 1.01 Defined Terms    1   SECTION 1.02
Classification of Loans and Borrowings    27   SECTION 1.03 Terms Generally   
27   SECTION 1.04 Accounting Terms; GAAP    28   SECTION 1.05 Classification of
Permitted Items    28   SECTION 1.06 Rounding    28 ARTICLE II The Credits    29
  SECTION 2.01 Commitments    29   SECTION 2.02 Loans and Borrowings    29  
SECTION 2.03 Requests for Revolving Borrowings    30   SECTION 2.04 Swingline
Loans    30   SECTION 2.05 Letters of Credit    31   SECTION 2.06 Funding of
Borrowings    36   SECTION 2.07 Interest Elections    36   SECTION 2.08
Termination and Reduction of Commitments    37   SECTION 2.09 Repayment of
Loans; Evidence of Debt    38   SECTION 2.10 Prepayment of Loans    39   SECTION
2.11 Fees    39   SECTION 2.12 Interest    40   SECTION 2.13 Alternate Rate of
Interest    41   SECTION 2.14 Increased Costs    42   SECTION 2.15 Break Funding
Payments    43   SECTION 2.16 Payments Free of Taxes    43   SECTION 2.17
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs    47   SECTION 2.18 Mitigation Obligations; Replacement of Lenders   
50   SECTION 2.19 Defaulting Lenders    51   SECTION 2.20 Expansion Option    53
ARTICLE III Representations and Warranties    54   SECTION 3.01 Organization;
Powers    54   SECTION 3.02 Authorization; Enforceability    55   SECTION 3.03
Governmental Approvals; No Conflicts    55   SECTION 3.04 Financial Condition;
No Material Adverse Change    55   SECTION 3.05 Properties    55   SECTION 3.06
Litigation and Environmental Matters    56   SECTION 3.07 Compliance with Laws
and Contractual Obligations    56   SECTION 3.08 Investment Company Status    56
  SECTION 3.09 Taxes    56   SECTION 3.10 ERISA    56   SECTION 3.11 Disclosure
   57

 

i



--------------------------------------------------------------------------------

 

SECTION 3.12 Federal Reserve Regulations

     57     

SECTION 3.13 Solvency

     57     

SECTION 3.14 Use of Proceeds

     57     

SECTION 3.15 Subsidiaries

     57     

SECTION 3.16 No Default

     57     

SECTION 3.17 USA PATRIOT Act

     57     

SECTION 3.18 Embargoed Person

     58     

SECTION 3.19 Activities of Greenline Financial Technologies, Ltd.

     58    ARTICLE IV Conditions      58      SECTION 4.01 Effective Date     
58     

SECTION 4.02 Each Credit Event

     60    ARTICLE V Affirmative Covenants      60      SECTION 5.01 Financial
Statements and Other Information      61     

SECTION 5.02 Notices of Material Events

     62     

SECTION 5.03 Existence; Conduct of Business

     63     

SECTION 5.04 Payment of Obligations

     63     

SECTION 5.05 Maintenance of Properties; Insurance

     63     

SECTION 5.06 Books and Records; Inspection Rights

     64     

SECTION 5.07 Compliance with Laws and Material Contractual Obligations

     64     

SECTION 5.08 Use of Proceeds and Letters of Credit

     64     

SECTION 5.09 Accuracy of Information

     64     

SECTION 5.10 Additional Guarantors

     64     

SECTION 5.11 Additional Collateral; Further Assurances

     65     

SECTION 5.12 Permitted Restructuring

     66    ARTICLE VI Negative Covenants      67     

SECTION 6.01 Indebtedness

     67     

SECTION 6.02 Liens

     69     

SECTION 6.03 Fundamental Changes and Asset Sales

     71     

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions

     73     

SECTION 6.05 Swap Agreements

     75     

SECTION 6.06 Restricted Payments

     76     

SECTION 6.07 Transactions with Affiliates

     76     

SECTION 6.08 Restrictive Agreements

     77     

SECTION 6.09 Financial Covenants

     78    ARTICLE VII Events of Default      78    ARTICLE VIII The
Administrative Agent      81    ARTICLE IX Miscellaneous      84      SECTION
9.01 Notices      84     

SECTION 9.02 Waivers; Amendments

     85     

SECTION 9.03 Expenses; Indemnity; Damage Waiver

     87     

SECTION 9.04 Successors and Assigns

     89   

 

ii



--------------------------------------------------------------------------------

SECTION 9.05  

Survival

     92    SECTION 9.06  

Counterparts; Integration; Effectiveness

     92    SECTION 9.07  

Severability

     93    SECTION 9.08  

Right of Setoff

     93    SECTION 9.09  

Governing Law; Jurisdiction; Consent to Service of Process

     93    SECTION 9.10  

WAIVER OF JURY TRIAL

     94    SECTION 9.11  

Headings

     94    SECTION 9.12  

Confidentiality

     95    SECTION 9.13  

Material Non-Public Information

     95    SECTION 9.14  

Authorization to Distribute Certain Materials to Public-Siders

     96    SECTION 9.15  

Interest Rate Limitation

     96    SECTION 9.16  

USA PATRIOT Act

     96    SECTION 9.17  

Appointment for Perfection

     96    SECTION 9.18  

Release of Liens and Guarantees

     97   

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 3.06 – Disclosed Matters

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.08 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B-1 – U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit B-2 – U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes

Exhibit B-3 – U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit B-4 – U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit C – Form of Borrowing Request / Interest Rate Election

Exhibit D – Form of Compliance Certificate

Exhibit E – Form of Increasing Lender Agreement

Exhibit F – Form of Augmenting Lender Agreement

Exhibit G – Form of Legal Opinion

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT (the “Agreement”) dated as of January 14, 2013, among
MARKETAXESS HOLDINGS INC., a Delaware corporation (the “Borrower”), the LENDERS
party hereto, and JPMORGAN CHASE BANK, N. A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person, or any business unit, division, product line or line
of business of any Person, (b) the acquisition of in excess of fifty percent
(50%) of the Equity Interests of any Person, or (c) the acquisition of another
Person by a merger, amalgamation or consolidation or any other combination with
such Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by or otherwise reasonably satisfactory to the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the aggregate amount of the Commitments of all of
the Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitments are
$50,000,000.

“Agreement” has the meaning assigned to such term in the preamble.

 

1



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided, that for purposes of this
definition, the Adjusted LIBO Rate for any Business Day shall be based on the
rate appearing on the Reuters Screen LIBOR01 (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in
U.S. Dollars in the London interbank market) at approximately 11:00 a.m., London
time, on such Business Day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Applicable Percentage” means, with respect to any Lender, with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction, the numerator of which is such Lender’s Commitment and the denominator
of which is the Aggregate Commitments; provided, that if the Aggregate
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, after giving
effect to any assignments; provided further, that in the case of Section 2.19
when a Defaulting Lender shall exist, any such Defaulting Lender’s Commitment
shall be disregarded in the foregoing calculation.

“Applicable Rate” means, for any day, a rate per annum equal to (a) with respect
to any Eurodollar Revolving Loan or letter of credit fee, 1.50% and (b) with
respect to any ABR Loan, 0.50%.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Banking Services” means any of the following bank services provided to the
Borrower or any Subsidiary by any Banking Services Provider: (a) credit cards
for commercial customers (including “commercial credit cards” and purchasing
cards), (b) stored value cards and (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

 

2



--------------------------------------------------------------------------------

“Banking Services Agreement” means any agreement entered into in connection with
Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) under any and all Banking
Services Agreements with a Banking Services Provider.

“Banking Services Provider” means any Person that (i) is a Lender or an
Affiliate of a Lender at the time it enters into the applicable Banking Services
Agreement, in its capacity as a party thereto, or (ii) with respect to any
Banking Services Agreement existing as of the Effective Date, is a Lender or an
Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, a forced liquidation, or has
had a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it or any substantial part of its
assets, or, in the good faith determination of the Administrative Agent, such
Person has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Broker-Dealer Subsidiary” means any Subsidiary that (a) is a “registered broker
and/or dealer” under the Securities Exchange Act or under any similar foreign
law or regulatory regime established for the registration of brokers and/or
dealers of securities and/or (b) is required to be registered under the
Commodity Exchange Act or under any similar regulatory regime established for
the registration of operators, merchants, brokers and/or dealers of commodities,
including, but not limited to, future commissions merchants, introducing brokers
and commodity pool operators.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet (excluding the footnotes thereto) of such Person under GAAP, and
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, including
convertible securities but excluding debt securities convertible or exchangeable
into any of the foregoing.

“Cash Equivalent Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within two years from the date of acquisition thereof;

(b) investments in commercial paper and variable or fixed rate notes maturing
within one year from the date of acquisition thereof rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency);

(c) investments in certificates of deposit, banker’s acceptances, time deposits
and eurodollar time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any Lender or with any domestic or
foreign bank having, or which is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
State thereof or the District of Columbia or any U.S. branch of a foreign bank
having, capital and surplus of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in

clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;

 

4



--------------------------------------------------------------------------------

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, and (ii) are rated AAA- or better
(or the equivalent thereof) by S&P (or the equivalent thereof) and Aaa3 or
better by Moody’s (or the equivalent thereof) (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another nationally recognized statistical rating agency);

(f) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States of America or any political subdivision or taxing
authority thereof having an Investment Grade Rating from either Moody’s or S&P
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency)
with maturities of two years or less from the date of acquisition; and

(g) investment funds investing substantially all of their assets in Cash
Equivalent Investments of the kinds described in

clauses (a) through (f) of this definition.

“CFC Holdco” means any Domestic Subsidiary of the Borrower that has no material
assets other than Equity Interests in one or more CFC Subsidiaries and that
conducts no material business other than holding such Equity Interests.

“CFC Subsidiary” means any Subsidiary which is a “controlled foreign
corporation” within the meaning of Section 957 of the Internal Revenue Code.

Change in Control” means (a) the acquisition of beneficial ownership (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the date
hereof), directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in
effect on the date hereof), but excluding any employee benefit plan of the
Borrower or any of its Subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law or treaty), (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided, that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or in implementation thereof and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in “Law”, regardless of the date enacted, adopted, issued or
implemented.

 

5



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and any and all other personal property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
Lien in favor of the Administrative Agent, on behalf of the Secured Parties, to
secure the Secured Obligations.

“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create or perfect Liens to secure the Secured Obligations,
whether heretofore, now, or hereafter executed by the Borrower or any Loan
Party.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable. As of the date of this Agreement, there
is a single Lender, and the initial aggregate amount of the Lender’s Commitment
is $50,000,000.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” or “consolidated” means, with reference to financial statements
or financial statement items of any Person, such statements or items of such
Person and its subsidiaries on a consolidated basis in accordance with
applicable principles of consolidation under GAAP.

“Consolidated Adjusted EBITDA” means, for any Reference Period, the sum of
Consolidated EBITDA for such Reference Period plus, to the extent a Permitted
Acquisition has been consummated during such Reference Period, Pro Forma EBITDA
attributable to such Permitted Acquisition (but only that portion of Pro Forma
EBITDA attributable to the portion of such Reference Period that occurred prior
to the date of consummation of such Permitted Acquisition).

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any Reference Period, Consolidated Net Income
for such Reference Period, plus

(a) without duplication and to the extent deducted (and not added back) in
arriving at such Consolidated Net Income (except with respect to clause (viii)),
the sum of the following amounts for such Reference Period:

(i) Consolidated Interest Expense, increased, to the extent not already
reflected in Consolidated Interest Expense, by payments made in respect of
hedging obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk (minus any payments received in respect of such
hedging obligations or other derivative instruments), amortization or write off
of debt discount and debt issuance costs and commissions and discounts and other
fees and charges (including bank fees) associated with Indebtedness (including
the Loans and Letters of Credit),

(ii) the provision for taxes based on income, profits or capital of the Borrower
and its Subsidiaries, including foreign, state, franchise and similar taxes
(including foreign withholding and penalties and interest),

(iii) depreciation expense,

(iv) amortization expense,

(v) non-cash compensation expense, including deferred compensation, and any
other related non-cash losses, charges or expenses (including any writeoffs or
writedowns),

(vi) extraordinary, unusual or non-recurring non-cash losses or expenses
(provided that if any cash expenditures are subsequently made in respect of such
non-cash losses or expenses that were added back pursuant to this clause
(a)(vi), such cash expenditures shall be deducted in determining Consolidated
EBITDA for the Reference Period during which such expenditures are made),

(vii) extraordinary, unusual or non-recurring cash losses or expenses, provided
that the amounts added back to Consolidated Net Income in any Reference Period
pursuant to this clause (a)(vii) and pursuant to clause (a)(viii) shall not in
the aggregate exceed 10% of Consolidated EBITDA for such Reference Period (as
Consolidated EBITDA is calculated immediately prior to any addbacks pursuant to
this clause (a)(vii)); and

(viii) in connection with a Permitted Acquisition, without duplication, the
amount of net cost savings and synergies projected by the Borrower in good faith
to be realized as a result of specified actions taken or expected to be taken
and calculated on a pro forma basis as though such cost savings and synergies
had been realized on the first day of such Reference Period, net of the amount
of actual benefits realized from such actions; provided that the chief financial
officer of the Borrower shall have certified to the Administrative Agent that
(1) such cost savings and synergies are reasonably identifiable and factually
supportable, reasonably attributable to the actions specified and reasonably
anticipated to result from such actions, (2) such actions have been taken,
initiated or are reasonably expected to be taken and (3) the benefits resulting
therefrom are anticipated by the Borrower to be realized within twelve
(12) months after the date of such Permitted Acquisition, and provided further
that the amounts added back to Consolidated Net Income in any Reference Period
pursuant to this clause (a)(viii) and pursuant to clause (a)(vii) shall not in
the aggregate exceed 10% of Consolidated EBITDA for such Reference Period (as
Consolidated EBITDA is calculated immediately prior to any addbacks pursuant to
this clause (a)(viii));

 

7



--------------------------------------------------------------------------------

minus

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such Reference
Period:

(i) non-cash income or gains (other than amounts accrued in the ordinary course
of business consistent under accrual-based revenue recognition procedures in
accordance with GAAP) excluding any such income that represents the reversal of
any accrual of, or cash reserve for, anticipated cash charges in any prior
Reference Period (other than such cash charges have not increased Consolidated
EBITDA),

(ii) extraordinary, unusual or non-recurring income or gains; in each case, as
determined on a consolidated basis for the Borrower and its Subsidiaries; and

(iii) federal, state, local and foreign income tax credits and refunds (to the
extent not netted from clause (a)(ii) above);

“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Adjusted EBITDA for the Reference Period
ended on such date to (b) Consolidated Interest Expense paid or payable in cash
for the Reference Period ended on such date.

“Consolidated Interest Expense” means, for any Reference Period, for the
Borrower and the Subsidiaries calculated in accordance with GAAP on a
consolidated basis (without duplication) for such Reference Period, all interest
expense (including interest expense under Capital Lease Obligations that is
treated as interest in accordance with GAAP) with respect to all outstanding
Indebtedness of the Borrower and the Subsidiaries allocable to such Reference
Period in accordance with GAAP (including all commissions, discounts and other
fees and charges owed with respect to letters of credit).

“Consolidated Net Income” means, for any Reference Period, the net income (or
loss) of the Borrower and the Subsidiaries calculated in accordance with GAAP on
a consolidated basis (without duplication) for such Reference Period; provided,
that the net income (and loss) of any Person that is not the Borrower or a
Subsidiary will be excluded except to the extent that any such net income is
actually received in cash by the Borrower or a Subsidiary in the form of
dividends or similar distributions in respect of such Reference Period. In
addition, to the extent not already included in Consolidated Net Income,
notwithstanding anything to the contrary in the foregoing (but without
duplication of any of the foregoing exclusions and adjustments), Consolidated
Net Income shall include the amount of (i) proceeds received from business
interruption insurance in respect of expenses, charges or losses with respect to
business interruption and (ii) reimbursements of any expenses and charges in
connection with any Investment or any Disposition of assets or properties
(including Capital Stock) permitted hereunder (and whether or not consummated)
to the extent reducing Consolidated Net Income, in each case, provided that such
proceeds or reimbursements are actually received and covered by third-party
indemnification or other reimbursement provisions.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, as of any date of determination, the
consolidated total assets of the Borrower and its Subsidiaries less the goodwill
and other intangible assets of the Borrower and its Subsidiaries, as reflected
on the most recent consolidated balance sheet of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Funded Debt” means, as of any date of determination, the
outstanding principal amount as of such date of all Indebtedness of the Borrower
and the Subsidiaries on a consolidated basis.

“Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Total Funded Debt as of such date (less
the aggregate amount of Unrestricted Cash of the Borrower (but not of other Loan
Parties) on such date in an amount not to exceed $10,000,000) to
(b) Consolidated Adjusted EBITDA for the Reference Period ended on such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Affiliate” has the meaning assigned to such term in Section 3.17.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition specified in Section 7.01 which
constitutes an Event of Default or which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means, subject to Section 2.19, any Lender that (a) has
failed, within two Business Days after the date required to be funded or paid,
to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to such funding obligation cannot be satisfied)
or generally under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by a Credit Party,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement; provided, that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) admits in writing that it is insolvent or has, or has a Lender
Parent that has, become the subject of a Bankruptcy Event.

 

9



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(excluding Liens); and the terms “Dispose”, “Disposes” and “Disposed” shall have
correlative meanings.

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(i) matures or is mandatorily redeemable (other than solely for Capital Stock
which is not otherwise Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, (ii) is redeemable at the option of the holder thereof
(other than solely for Capital Stock which is not otherwise Disqualified Capital
Stock), in whole or in part, (iii) provides for the scheduled payments or
dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the
Maturity Date, except, in the case of clauses (i) and (ii), if as a result of a
change of control event or asset sale or other Disposition or casualty event, so
long as any rights of the holders thereof to require the redemption thereof upon
the occurrence of such a change of control event or asset sale or other
Disposition or casualty event are subject to the prior payment in full of the
Obligations (other than any contingent indemnification and reimbursement
obligations, in each case in respect of which no claim has been asserted by the
Person entitled thereto); provided that if such Capital Stock is issued pursuant
to any equity or incentive compensation or benefit plan or arrangement of the
Borrower or any of its Subsidiaries (or for the benefit of employees, officers,
directors or members of management of any such Person), such Capital Stock shall
not constitute Disqualified Capital Stock solely because it may be required to
be repurchased by the Borrower or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of the
termination, death or disability of the Person to whom such Capital Stock is
issued.

“Disqualified Lender” means a competitor of the Borrower or any of its
Subsidiaries that is in the same or similar industry or line of business as the
Borrower and its Subsidiaries; provided, however, that no commercial bank (as
hereinafter defined) shall be deemed to be a competitor. As used herein, a
“commercial bank” shall mean (i) any bank or trust company incorporated and
doing business under the laws of the United States (including laws relating to
the District of Columbia) or of any state, a substantial part of the business of
which consists of receiving deposits and making loans and discounts, or of
exercising fiduciary powers similar to those permitted to national banks under
authority of the Comptroller of the Currency, and which is subject by law to
supervision and examination by state, territorial or federal authority having
supervision over banking institutions, and (ii) any entity chartered under the
laws of a country outside the United States that has a business similar to that
described in clause (i) and which is subject by law, treaty or otherwise to
supervision by provincial, territorial, national, supranational or other
governmental or international authority having supervision over banking
institutions.

 

10



--------------------------------------------------------------------------------

“Disregarded Entity” means an entity that is treated as disregarded from its
sole owner under U.S. Treasury Regulations Sections 301.7701-2 and -3.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State of the United States of America or the
District of Columbia, except for any Subsidiary that is directly or indirectly
owned by a CFC Subsidiary.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Embargoed Person” has the meaning assigned to such term in Section 3.20.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

11



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under any
subsection of Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice period is waived); (b) the existence
with respect to any Multiemployer Plan of an “accumulated funding deficiency”
(as defined in Sections 412 and 431 of the Code or Sections 302 and 304 of
ERISA), whether or not waived, or the determination that any Multiemployer Plan
is in either “endangered status” or “critical status” (as defined in Section 432
of the Code or Section 305 of ERISA), or the failure of any Plan that is not a
Multiemployer Plan to satisfy the minimum funding standards of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA, or the determination that any
Plan that is not a Multiemployer Plan is in “at-risk” status (as defined in
Section 430(i) of the Code or Section 303(i) of ERISA) or the imposition of any
lien on the Borrower or any of its ERISA Affiliates pursuant to Section 430(k)
of the Code or Section 303(k) of ERISA; (c) the filing pursuant to
Section 412(c) of the Code or Section 303(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (g) the receipt by the Borrower
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the engagement by the Borrower or any of its ERISA
Affiliates in a non-exempt “prohibited transaction” (as defined under
Section 406 of ERISA or Section 4975 of the Code) or a breach of a fiduciary
duty under ERISA that could result in liability to the Borrower or any
Subsidiary; (i) the failure of any Plan (and any related trust) that is intended
to be qualified under Sections 401 and 501 of the Code to be so qualified;
(j) the commencement, existence or threatening of a claim, action, suit, audit
or investigation with respect to any Plan, other than a routine claim for
benefits; (k) any incurrence by or any expectation of the incurrence by the
Borrower or any of its ERISA Affiliates of any liability for post-retirement
benefits under any employee benefit plan described in Section 3(1) of ERISA,
other than as required by Section 601 et seq. of ERISA or Section 4980B of the
Code or similar state law; or (l) the occurrence of an event with respect to any
employee benefit plan described in Section 3(3) of ERISA that results in the
imposition of an excise tax or any other liability on the Borrower or any of its
ERISA Affiliates or of the imposition of a Lien on the assets of the Borrower or
any of its ERISA Affiliates.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

 

12



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Executive Order” has the meaning assigned to such term in Section 3.20.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, with respect to any Loan Party, such Loan Party’s
chief financial officer, principal accounting officer, treasurer or corporate
controller, or any other authorized officer of such Loan Party who is reasonably
acceptable to the Administrative Agent and familiar with the historical and
current financial condition of the Borrower and the Subsidiaries.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

“Foreign Assets Control Regulations” has the meaning assigned to such term in
Section 3.18.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

13



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
any supra-national bodies such as the European Union or the European Central
Bank and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary indemnity
obligations in effect on the Effective Date or entered into in connection with
any acquisition or Disposition permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (x) the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made and (y) the maximum amount for which such guaranteeing person may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guaranteeing
person may be liable are not stated or determinable, in which case the amount of
such Guarantee shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantee Agreement” means the Guarantee Agreement dated as of the date hereof
by the Guarantors in favor of the Secured Parties, as amended, restated,
supplemented or otherwise modified from time.

“Guarantors” means (a) all Domestic Subsidiaries of the Borrower other than the
Broker-Dealer Subsidiaries and (b) any other Subsidiaries that are party to the
Guarantee Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

14



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means, on any date of determination, any Subsidiary with
(i) total assets equal to or less than 3.0% of Consolidated Net Tangible Assets
(as set forth in the most recently available balance sheet) and (ii) total
revenue equal to or less than 3.0% of Consolidated Net Income, in each case as
determined in accordance with GAAP, and with respect to revenue, for the most
recent Reference Period preceding such date of determination for which the
Borrower has delivered financial statements.

“Increasing Lender” has the meaning assigned to such term in Section 2.20(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business, (ii) any earn-out
obligation unless either (A) such obligation is not paid within thirty (30) days
after becoming due and payable or (B) such obligation becomes a liability on the
balance sheet of such Person prepared in accordance with GAAP, and
(iii) accruals for payroll or other employee compensation and other liabilities
accrued in the ordinary course of business), (e) all Indebtedness of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (but limited to the lesser of the fair market value of such
property and the principal amount of such Indebtedness), (f) all Guarantees by
such Person of Indebtedness of another Person, (g) all Capital Lease Obligations
of such Person, (h) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), commencing with the last day of March 2013, the last day of
each March, June, September and December and the Maturity Date, (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date, and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid and the Maturity Date.

 

15



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if available to all Lenders, nine or twelve months thereafter),
as the Borrower may elect (or any shorter period approved by the Administrative
Agent); provided, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Investment” has the meaning assigned to such term in Section 6.04.

“Investment Grade Rating” means a corporate credit rating equal to or higher
than Baa3 by Moody’s and BBB- by S&P.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a draw
made under a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

16



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset (provided that in no event shall an operating lease in
and of itself constitute a Lien).

“Liquidity” means, as of any date of determination, the sum of (a) the aggregate
unused amount of the Commitments as of such date and (b) all unrestricted and
unencumbered cash and Cash Equivalent Investments of the Loan Parties as of such
date.

“Loan Documents” means, collectively, this Agreement, the Guarantee Agreement,
each promissory note delivered pursuant to this Agreement, any Letter of Credit
applications, the Collateral Documents and any other agreements, instruments,
documents and certificates executed by or on behalf of any Loan Party and
delivered to or in favor of the Credit Parties concurrently herewith or
hereafter in connection with the Transactions hereunder. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

17



--------------------------------------------------------------------------------

“MarketAxess Brazil” means MarketAxess Plataforma de Negociacao Ltda., a company
organized under the laws of Brazil.

“MarketAxess Canada” means MarketAxess Canada Limited, a Canadian corporation.

“MarketAxess Europe” means MarketAxess Europe Limited, a company organized under
the laws of England and Wales.

“MarketAxess Limited” means MarketAxess Limited, a company organized under the
laws of England and Wales.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their obligations under any Loan Document to which they are a party, or
(c) the Collateral, taken as a whole, or the Administrative Agent’s Liens (on
behalf of itself and the other Secured Parties) on the Collateral, taken as a
whole, or the priority of such Liens, or the rights of or benefits available to
the Credit Parties under the Loan Documents, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit or other Obligations), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and the Subsidiaries in an
aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Maturity Date” means January 14, 2016.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02 and (b) has been
approved by the Required Lenders.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any debtor
relief laws naming such Loan Party as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding.

 

18



--------------------------------------------------------------------------------

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Paid in Full” or “Payment in Full” means, with respect to the Secured
Obligations or the Guaranteed Obligations (as defined in the Guarantee
Agreement), that (a) such Secured Obligations or Guaranteed Obligations, as the
case may be, consisting of Obligations (other than contingent indemnification
and reimbursement obligations in respect of which no claim for payment has been
asserted by the Person entitled thereto) have been fully performed or paid in
cash, as applicable, (b) such Secured Obligations or Guaranteed Obligations, as
the case may be, consisting of Swap Obligations and Banking Services Obligations
then due and payable (or which will be due and payable following notice or
expiration of any grace period) have been (i) fully paid in cash or (ii) cash
collateralized or made subject to other arrangements reasonably satisfactory to
the applicable Swap Providers and Banking Services Providers, and (c) the
Commitments and all Letters of Credit have been terminated or have expired or,
in the case of Letters of Credit, (i) cash collateralized in a manner consistent
with Section 2.05(j) or (ii) made subject to other arrangements reasonably
satisfactory to the Issuing Bank.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” has the meaning assigned to such term in Section 9.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary
that satisfies all of the following conditions:

(a) both before and immediately after giving effect to such Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith, no Event
of Default shall have occurred and be continuing;

 

19



--------------------------------------------------------------------------------

(b) both before and immediately after giving effect to such Acquisition and the
incurrence or assumption of any Indebtedness in connection therewith, the
Borrower shall be in compliance on a pro forma basis with each financial
covenant set forth in Section 6.09 (provided, however, that Borrower shall have
a Consolidated Total Leverage Ratio equal to or less than 2.25:1.00),
recomputed, in the case of each such financial covenant, (i) as if such
Acquisition (and any other Permitted Acquisition consummated after the most
recent Reference Period preceding the date of such Acquisition for which the
Borrower has delivered Financial Statements), including the incurrence or
assumption of any Indebtedness in connection therewith, had occurred on the
first day of such Reference Period, (ii) with Consolidated Total Funded Debt and
Unrestricted Cash measured as of the date of such Acquisition and immediately
after giving effect to such Acquisition and any Indebtedness incurred or assumed
in connection therewith, and (iii) with Consolidated EBITDA, Consolidated
Adjusted EBITDA and Consolidated Interest Expense measured for such Reference
Period (and, if the Indebtedness incurred or assumed has a floating or formula
rate, such Indebtedness shall have an implied rate of interest for the
applicable Reference Period for purposes hereof determined by utilizing the rate
which is or would be in effect with respect to such Indebtedness as of the first
day of such Reference Period);

(c) the Borrower shall have delivered to the Administrative Agent a certificate
demonstrating pro forma financial covenant compliance (as required pursuant to
clause (b) above) and compliance with the other conditions required by this
paragraph, together with copies of corresponding pro forma financial statements
(which may be internally prepared), in each case in form and substance
satisfactory to the Administrative Agent (copies of which certificate and
financial statements the Administrative Agent shall promptly provide to the
Lenders); and

(d) in the case of an Acquisition involving the merger, amalgamation or
consolidation of any Loan Party, the surviving Person shall be or simultaneously
become a Loan Party pursuant to Section 5.10.

“Permitted Encumbrances” means:

(a) Liens imposed by law (other than Liens imposed under ERISA) for Taxes that
are not yet due or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations (other than Liens imposed under ERISA);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

20



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and its Subsidiaries taken as a whole;

(g) Liens securing good faith earnest money deposits made in connection with a
Permitted Acquisition or any other Investment or letter of intent or purchase
agreement permitted hereunder;

(h) (i) any interest or title of a lessor or sublessor under any lease or
sublease or real property license or sub-license entered into by the Borrower or
any Subsidiary in the ordinary course of its business and covering only the
assets so leased, subleased, licensed or sub-licensed, (ii) any Liens on such
lessor’s, sublessor’s, licensee or sub-licensee’s interest or title and
(iii) subordination of the interest of the lessee or sublessee under such lease
to any Lien or restriction referred to in the preceding clause (ii);

(i) Liens consistent with those arising by operation of law consisting of
customary and ordinary course rights of setoff upon deposits of cash and Cash
Equivalent Investments in favor of banks or other financial or depository
institutions in the ordinary course of business;

(j) (i) Liens of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection, (ii) Liens attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business and not for speculative purposes and
(iii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to accounts and cash and Cash Equivalent Investments on deposit in
accounts maintained by the Borrower or any Subsidiary (including any restriction
on the use of such cash and Cash Equivalent Investments or investment property),
in each case under this clause (iii) granted in the ordinary course of business
in favor of the banks or other financial or depositary institutions with which
such accounts are maintained, securing amounts owing to such Person with respect
to Banking Services Obligations (including operating account arrangements and
those involving pooled accounts and netting arrangements); provided that, in the
case of this clause (iii), unless such Liens arise by operation of applicable
law, in no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness for borrowed money;

(k) licenses and sublicenses of intellectual property granted by the Borrower or
any Subsidiary in the ordinary course of business;

(l) UCC financing statements or similar public filings that are filed as a
precautionary measure in connection with operating leases or consignment of
goods in the ordinary course of business;

 

21



--------------------------------------------------------------------------------

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in a Permitted Acquisition or an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 6.03, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(n) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 6.04; provided such Liens do not extend to any assets
other than those assets that are the subject of such repurchase agreement; and

(o) Liens that are customary contractual rights of setoff relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Subsidiary in the ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Liens” means Liens permitted under Section 6.02.

“Permitted Refinancing” means, with respect to any Indebtedness of any Person,
any refinancing, refunding, renewal, replacement, defeasance, discharge or
extension of such Indebtedness (including any such Indebtedness incurred or
issued pursuant to a Permitted Refinancing) (each, a “refinancing,” with
“refinanced” having a correlative meaning); provided that the aggregate
principal amount (or accreted value, if applicable) does not exceed the then
outstanding aggregate principal amount (or accreted value, if applicable) of the
Indebtedness so refinanced, except by an amount equal to all unpaid accrued or
capitalized interest thereon, any make-whole payments or premium (including
tender premium) applicable thereto or paid in connection therewith, any swap
breakage costs and other termination costs related to Swap Agreements, plus
upfront fees and original issue discount on such refinancing Indebtedness, plus
other customary fees and expenses in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder.

“Permitted Restructuring” means any transaction or series of related
transactions pursuant to which the ownership of the shares of Capital Stock of
MarketAxess Europe, MarketAxess Canada and/or MarketAxess Brazil is transferred
to MarketAxess Limited.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

22



--------------------------------------------------------------------------------

“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) that is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of
Section 1 of the Executive Order; (c) with whom a Lender is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or
anti-laundering law, including the Executive Order; (d) who commits, threatens,
conspires to commit, or support “terrorism” as defined in the Executive Order;
(e) who is named as a “Specially designated national or blocked person” on the
most current list published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).

“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information with the meaning of the federal and
state securities laws.

“Qualified Capital Stock” means Capital Stock that is not Disqualified Capital
Stock.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Borrower and the Subsidiaries
ending on such date.

“Refinancing Indebtedness” means, with respect to any Indebtedness, any other
Indebtedness incurred in connection with a Permitted Refinancing of such
Indebtedness.

Register” has the meaning assigned to such term in Section 9.04.

“Regulatory Net Capital” of any Person means (a) in the case such Person is a
Broker-Dealer Subsidiary of the type described in clause (a) of the definition
of “Broker-Dealer Subsidiary”, the amount of net capital held by such Person as
a broker-dealer under Section 15(c)(3) of the Securities Exchange Act and
regulations promulgated thereunder (or under comparable statutes and regulations
of the applicable jurisdiction) and (b) in the case such Person is a
Broker-Dealer Subsidiary of the type described in clause (b) of the definition
of “Broker-Dealer Subsidiary”, the amount of net capital held by such Person as
a futures commission merchant or introducing broker under Section 4f(b) of the
Commodity Exchange Act and regulations promulgated thereunder (or under
comparable statutes and regulations of the applicable jurisdiction).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replacement Liens” means, with respect to any Lien, any modification,
replacement, renewal or extension of such Lien; provided that (i) such
modification, replacement, renewal or extension of such Lien does not extend to
any additional property other than (A) after-acquired property (to the extent
such after-acquired property would have been subject to such Lien prior to such
modification, replacement, renewal or extension) and (B) proceeds and products
thereof, and (ii) any Indebtedness secured by such Liens is permitted by
Section 6.01.

 

23



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, subject to Section 2.19(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
fifty percent of the sum of the total Revolving Credit Exposures and unused
Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Secured Obligations” means, collectively, all Obligations, Swap Obligations and
Banking Services Obligations; provided, that any release of Collateral or
Guarantors effected in the manner permitted by this Agreement or any Collateral
Document shall not require the consent of holders of Swap Obligations or Banking
Services Obligations.

“Secured Parties” means, collectively, the holders of the Secured Obligations
from time to time and shall include (a) each Lender and the Issuing Bank in
respect of their Loans, LC Exposure and Swingline Exposure, (b) the
Administrative Agent, the Issuing Bank and the Lenders in respect of all other
present and future obligations and liabilities of the Loan Parties of every type
and description arising under or in connection with this Agreement or any other
Loan Document, (c) each Swap Provider and Banking Services Provider in respect
of Swap Obligations and Banking Services Obligations, (d) each indemnified party
under Section 9.03 in respect of the obligations and liabilities of the Loan
Parties to such Person hereunder and under the other Loan Documents, and (e) the
respective successors and (in the case of a Lender, permitted) transferees and
assigns of the foregoing Persons.

“Security Agreement” means the Pledge and Security Agreement dated as of the
date hereof among the Loan Parties and the Administrative Agent, for the benefit
of the Secured Parties, as amended, restated, supplemented or otherwise modified
from time.

“Solvent” means that (a) the fair value of the assets of the Borrower and the
Subsidiaries on a consolidated basis, at a fair valuation, exceeds their
aggregate debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the assets of the Borrower and the Subsidiaries
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and the Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and the Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the business in which they are engaged.

 

24



--------------------------------------------------------------------------------

“Specified Event of Default” means any Event of Default (i) arising due to a
breach of Section 6.09(a) or (b), or (ii) under any of clauses (a), (b), (f),
(h), (i), (j), (k), (o), (p), (q), (r), (s) or (t) of Article VII.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary that is expressly subordinated in right of payment and performance to
the Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

25



--------------------------------------------------------------------------------

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Swap Provider, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.

“Swap Provider” means any Person that (i) is a Lender or an Affiliate of a
Lender at the time it enters into the applicable Swap Agreement, in its capacity
as a party thereto, or (ii) with respect to any Swap Agreement existing as of
the Effective Date, is a Lender or an Affiliate of a Lender as of the Effective
Date, in its capacity as a party thereto, in each case together with such
Person’s successors and permitted assigns.

“Swingline Commitment” means, as of the date of this Agreement, $0.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Trading with the Enemy Act” has the meaning assigned to such term in
Section 3.20.

“Transactions” means (i) the execution, delivery and performance by the Loan
Parties of the Loan Documents, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, and (ii) the payment of
fees, costs and expenses (including fees, costs and expenses payable to lawyers
and accountants) owing in connection with any of the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

26



--------------------------------------------------------------------------------

“Unrestricted Cash” means cash or Cash Equivalent Investments of the Borrower or
any of its Subsidiaries that are not subject to any express contractual
restrictions on the application thereof or any regulatory restrictions by any
applicable Governmental Authority, including with regard to capital maintenance
requirements of any registered broker and/or dealer or holding company of any
registered broker and/or dealer (it being expressly understood and agreed that,
for the avoidance of doubt, affirmative and negative covenants and events of
default that do not expressly restrict the application of such cash or Cash
Equivalent Investments shall not constitute express contractual restrictions for
purposes of this definition) and not subject to any Lien (other than Permitted
Liens).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any law shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), except that for purposes
of determining the accuracy of any representation or warranty, such reference or
definition shall only be to such law as in effect on the date the representation
and warranty was made, (c) any reference herein to any Person shall be construed
to include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

27



--------------------------------------------------------------------------------

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, (a) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein, and (b) any obligations of a Person under a
lease (whether existing now or entered into in the future) that is not (or would
not be) a Capital Lease Obligation under GAAP as in effect on the Effective Date
shall not be treated as a Capital Lease Obligation solely as a result of the
adoption of changes in GAAP.

SECTION 1.05 Classification of Permitted Items. For purposes of determining the
amount of any Investment, Indebtedness or Disposition permitted under Article VI
relating to a percentage of Consolidated Net Tangible Assets, Consolidated Net
Tangible Assets shall be measured at the time such Investment, Indebtedness or
Disposition is made, incurred or consummated (without adjustment for subsequent
changes Consolidated Net Tangible Assets, and no Default shall be deemed to have
occurred solely as a result of a change in Consolidated Net Tangible Assets
occurring after the time such Investment, Indebtedness or Disposition is made,
incurred or consummated).

SECTION 1.06 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

 

28



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the Revolving Credit Exposures exceeding the Aggregate
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.04.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith; provided, that if the initial Borrowing hereunder is made
on or before the third Business Day following the date hereof, the initial
Borrowing hereunder shall be comprised entirely of ABR Loans unless the Borrower
has delivered to the Administrative Agent, at least three (3) Business Days
prior to the date of the proposed initial Borrowing, a funding indemnity letter
in form and substance reasonably satisfactory to the Administrative Agent. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Lender to make such Loan and the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $1,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of seven (7) Eurodollar Revolving
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

29



--------------------------------------------------------------------------------

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone confirmed promptly by hand delivery, telecopy or electronic
communication to the Administrative Agent of a written Borrowing Request signed
by the Borrower (a) in the case of a Eurodollar Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, the day of the proposed Borrowing; provided that any such notice
of an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.05(e) may be given not later than 10:00 a.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:

(i) the Type of such Borrowing

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Revolving Borrowing.

SECTION 2.04 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding the Swingline Commitment as in effect
from time to time, or (ii) the total Revolving Credit Exposures exceeding the
Aggregate Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or electronic
communication), not later than 12:00 noon, New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

 

30



--------------------------------------------------------------------------------

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower in writing
(including by electronic mail) of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

SECTION 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of Letters of Credit as
the applicant thereof for the support of its or its Subsidiaries’ obligations,
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

31



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days or such shorter period as the Issuing Bank shall agree) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$5,000,000 and (ii) the sum of the total Revolving Credit Exposures shall not
exceed the Aggregate Commitments.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided, that any Letter
of Credit may contain customary automatic renewal provisions agreed upon by the
Borrower and the Issuing Bank pursuant to which the expiration date of such
Letter of Credit shall be automatically extended for a period of up to twelve
(12) months (but not to a date later than the date set forth in
clause (ii) above).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

32



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that, if such
LC Disbursement is not less than $250,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, or finance such payment in
accordance with the proviso to the preceding sentence, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Credit Parties nor

 

33



--------------------------------------------------------------------------------

any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telecopy or by telephone confirmed by
telecopy of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

34



--------------------------------------------------------------------------------

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank; provided that no consent
of the replaced Issuing Bank will be required if the replaced Issuing Bank has
no Letters of Credit or Reimbursement Obligations with respect thereto
outstanding. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Required Lenders) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to 103% of the amount of the
LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account, and the Borrower hereby grants
to the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such account. Other than any interest earned on the investment of
such deposits, which investments shall be made, in consultation with the
Borrower, at the option and sole discretion of the Administrative Agent and at
the Borrower’s risk and expense, such deposits shall not bear interest. Interest
or profits, if any, on such investments shall accumulate in such account. Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Required Lenders), be applied to satisfy other Secured Obligations. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

 

35



--------------------------------------------------------------------------------

SECTION 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.07 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.

 

36



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower in writing (including
by electronic mail), then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $2,500,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Revolving Credit Exposures would exceed the Aggregate
Commitments.

 

37



--------------------------------------------------------------------------------

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or any other
financing or a sale transaction, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

SECTION 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least four Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence, absent manifest error, of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

38



--------------------------------------------------------------------------------

SECTION 2.10 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided, that
each partial prepayment shall be in an aggregate amount that is (i) an integral
multiple of (A) in the case of an ABR Borrowing (other than a Swingline
Borrowing), $500,000, and (B) in the case of a Eurodollar Borrowing, $500,000,
and (ii) not less than (A) in the case of a Swingline Borrowing, $500,000,
(B) in the case of an ABR Borrowing (other than a Swingline Borrowing),
$500,000, and (C) in the case of a Eurodollar Borrowing, $500,000.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
notice signed by the Borrower of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Revolving Borrowing (other than a Swingline
Borrowing), not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such telephonic and written notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08 and any
notice of prepayment of Borrowings may be conditioned upon the effectiveness of
other credit facilities or any other financing or a sale transaction, in which
case such notice shall be deemed to have been properly revoked by the Borrower
if such condition is not met. The Borrower shall give notice to the
Administrative Agent on or prior to the specified effective date if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12 and break funding payments to
the extent required by Section 2.15.

SECTION 2.11 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the rate
of 0.30% per annum (subject to adjustment as set forth in Section 2.12(c)) on
the average daily unused amount of the Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates; provided, that if such Lender continues to have any
Swingline Exposure after its Commitment terminates, then such commitment fee
shall continue to accrue on the daily amount of such Lender’s Swingline Exposure
from and including the date on which its Commitment terminates to but excluding
the date on which such Revolving Lender ceases to have any Swingline Exposure.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Aggregate
Commitments terminate,

commencing on the first such date to occur after the date hereof; provided, that
any commitment fees accruing after the date on which the Aggregate Commitments
terminate shall be payable on demand. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of this Section 2.11(a), the unused amount of the Commitment of any Lender shall
be deemed to be the excess of (i) the Commitment of such Lender over (ii) the
Revolving Credit Exposure of such Lender (exclusive of Swingline Exposure).

 

39



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) following the joinder to this Agreement of Lenders other than
the initial Lender, to the Issuing Bank a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the fifth Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
written demand therefor (which may be by electronic mail). All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.12 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

40



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

41



--------------------------------------------------------------------------------

SECTION 2.14 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting any Loan Document
or Loans made by such Lender or any Letter of Credit or participation therein;
or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, the Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of any Loan Document or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

42



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (excluding therefrom, for the avoidance of doubt, any
loss of margin or anticipated profits), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 15 days after receipt thereof.

SECTION 2.16 Payments Free of Taxes. (a) Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.16) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

43



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

44



--------------------------------------------------------------------------------

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

45



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit B-2 or
Exhibit B-3, IRS Form W-9, and/or other certification documents from each
Beneficial Owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit B-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

46



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.16, the term “Lender” includes
any Issuing Bank and the phrase “applicable law” includes FATCA.

SECTION 2.17 Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs. (a) The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements (except to the extent otherwise required under Section 2.05(e)
with respect to reimbursement deadlines for LC Disbursements), or of amounts
payable under Section 2.14, 2.15 or 2.16, or otherwise) at or prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or if no such time is expressly required, prior to 2:00 p.m. New York City
time), on the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. Except as otherwise
provided in clause (i) to the proviso to the definition of Interest Period, if
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

 

47



--------------------------------------------------------------------------------

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such
proceeds shall be applied ratably first, to pay that portion of the Obligations
constituting fees, indemnities, expense reimbursements and other amounts payable
to the Administrative Agent; second, to pay that portion of the Obligations
constituting fees, indemnities, expense reimbursements and other amounts (other
than principal, interest, commitment fees, Letter of Credit participation fees
and Letter of Credit fronting fees) payable to the Lenders and the Issuing Bank;
third, to pay that portion of the Obligations constituting accrued and unpaid
commitment fees, Letter of Credit participation fees and Letter of Credit
fronting fees and interest then due and payable on the Loans and other
Obligations, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause third payable to them; fourth, to
pay that portion of the Secured Obligations constituting unpaid principal on the
Loans and unreimbursed LC Disbursements and any Banking Services Obligations and
Swap Obligations then owing, ratably among the Lenders, the Issuing Bank, the
Swap Providers and the Banking Services Providers in proportion to the
respective amounts described in this clause fourth held by them; provided,
however, that ABR Borrowings shall be paid prior to payment of Eurodollar
Borrowings; fifth, to the extent applicable under Section 2.05(j), to the
Administrative Agent for the benefit of the Issuing Bank and the Lenders, to
cash collateralize that portion of the LC Exposure comprised of the aggregate
undrawn amount of Letters of Credit in accordance with Section 2.05(j); and
sixth, to pay any other Secured Obligation then owing, ratably among the Secured
Parties in proportion to the respective amounts described in this clause sixth
payable to them. Notwithstanding the foregoing, Banking Services Obligations and
Swap Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Banking Services Provider or Swap Provider. Each Banking Services
Provider or Swap Provider not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article VIII hereof for itself and its Affiliates as if
a “Lender” party hereto. No Banking Services Provider or Swap Provider that
obtains the benefits of this Section 2.18(b), the Guarantee Agreement or any
Collateral by virtue of the provisions hereof or of the Guarantee Agreement or
any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Agreement to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Banking Services
Obligations or Swap Obligations unless the Administrative Agent has received
written notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Banking Services Provider or Swap Provider.

 

48



--------------------------------------------------------------------------------

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(d) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

49



--------------------------------------------------------------------------------

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(e) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) hold such amounts in a segregated account over which the Administrative
Agent shall have exclusive control as cash collateral for, and application to,
any future funding obligations of such Lender under any such Section, in the
case of each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.18 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or Issuing Bank or any
Governmental Authority for the account of any Lender or Issuing Bank pursuant to
Section 2.16, then such Lender or Issuing Bank shall use reasonable efforts to
designate a different lending office for funding or booking its Loans or Letters
of Credit hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender or
Issuing Bank, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender or Issuing Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or Issuing Bank. The Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender or Issuing Bank in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, in its sole discretion, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, either

(A) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights (other than its existing rights to payments pursuant to
Sections 2.14 or 2.16) and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided, that (i) to the extent that consent
for an Assignment and Assumption would be required by such Person pursuant to
Section 9.04, the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Revolving Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, delayed or
conditioned, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (including amounts due under Section 2.15), from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts), and (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments; or

 

50



--------------------------------------------------------------------------------

(B) so long as no Event of Default shall have occurred and be continuing,
terminate the Commitment of such Lender and repay all obligations of the
Borrower owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation, or to terminate such Commitments or repay such
obligations, cease to apply.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.02 requires the consent of all of the Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent, then the Borrower shall have the right, in its sole discretion, to
either (A) replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign all or the affected portion of its Loans, Letters of Credit,
participations in Loans and Letters of Credit and its Commitments hereunder to
one or more assignees reasonably acceptable to the Administrative Agent;
provided that: (a) all Obligations (other than contingent reimbursement and
indemnification obligations, in each case in respect of which no claim has been
asserted by the Person entitled thereto) of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest and
unpaid fees thereon, (c) in connection with any such assignment the Borrower,
such Non-Consenting Lender and the replacement Lender shall otherwise comply
with Section 9.04 (including, obtaining the consent of the Administrative Agent
and each Issuing Bank if so required thereunder); provided that, if the required
Assignment and Assumption is not executed and delivered by the Non-Consenting
Lender, such Non-Consenting Lender will be unconditionally and irrevocably
deemed to have executed and delivered such Assignment and Assumption as of the
date such Non-Consenting Lender receives payment in full of the Obligations
(excluding contingent reimbursement and indemnification obligations, in each
case in respect of which no claim has been asserted by the Person entitled
thereto) of the Borrower owing to such Non-Consenting Lender, (d) the
replacement Lender shall pay any processing and recordation fee referred to in
Section 9.04(b)(ii)(C), if applicable in accordance with the terms of such
Section and (e) the replacement Lender shall grant its consent with respect to
the applicable proposed amendment, waiver, discharge or termination, or (B) so
long as no Event of Default shall have occurred and be continuing, terminate the
Commitment of such Non-Consenting Lender and repay all obligations of the
Borrower owing to such Lender relating to the Loans and participations held by
such Non-Consenting Lender as of such termination date.

SECTION 2.19 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

51



--------------------------------------------------------------------------------

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders, as
applicable, have taken or may take any action hereunder (including any consent
to any amendment, waiver or other modification pursuant to Section 9.02);
provided, that any waiver, amendment or other modification requiring the consent
of all Lenders or each affected Lender which affects such Defaulting Lender
disproportionately when compared to the other affected Lenders, or increases or
extends the Commitment of such Defaulting Lender, shall require the consent of
such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (A) the sum
of all such non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments, (B) such reallocation does not cause
the Revolving Credit Exposure of any such non-Defaulting Lender to exceed such
non-Defaulting Lender’s Commitment, and (C) the conditions set forth in
Section 4.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(a)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

52



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew or extend any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.19(c), and participating interests in any newly made Swingline
Loan or any newly issued, amended, renewed or extended Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.20 Expansion Option. (a) The Borrower may from time to time elect to
increase the Aggregate Commitments in a minimum amount of $10,000,000 and an
integral multiple of $5,000,000 in excess thereof so long as, after giving
effect thereto, the aggregate amount of all such Commitment increases does not
exceed $50,000,000. The Borrower may arrange for any such Commitment increase to
be provided by one or more Lenders (each Lender so agreeing to an increase in
its Commitment, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”), to increase their existing Commitments or
extend Commitments, as the case may be; provided, that (i) each Augmenting
Lender shall be subject to the approval of the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Bank, which approvals shall not be
unreasonably withheld, delayed or conditioned and (ii) (A) in the case of an
Increasing Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit E, and (B) in the case of an Augmenting
Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit F hereto. No consent of any Lender (other
than the Lenders participating in such Commitment increase) shall be required
for any such increase pursuant to this Section 2.20.

(b) Commitment increases and new Commitments created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Aggregate Commitments (or in the Commitment of
any Lender) shall become effective under this paragraph unless (i) on the
proposed date of the effectiveness of such Commitment increase, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall either
(i) be satisfied both immediately before and immediately after giving effect to
such Commitment increase or (ii) waived by the Lenders, and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower and (B) the Borrower shall be in
pro forma compliance with each financial covenant set forth in Section 6.09,
recomputed (1) as if such Commitment increase (and the application of proceeds
thereof to the repayment of any other Indebtedness) had occurred on the first
day of the most recent Reference Period preceding the date thereof for which the
Borrower has delivered Financial Statements, (2) with Consolidated Total Funded
Debt and Unrestricted Cash measured as of the date of and immediately after
giving effect to any funding in connection with such Commitment increase (and
the application of the proceeds thereof to the repayment of any other
Indebtedness) and (3) with Consolidated EBITDA, Consolidated Adjusted EBITDA and
Consolidated Interest Expense measured for such Reference Period, as adjusted to
give pro forma effect (in the manner set forth in the definition of Permitted
Acquisition) to any Permitted Acquisition consummated after such Reference
Period, and (ii) the Administrative Agent shall have received documents
(including customary legal opinions) consistent with those delivered on the
Effective Date as to the corporate power and authority of the Borrower to borrow
hereunder immediately after giving effect to such Commitment increase.

 

53



--------------------------------------------------------------------------------

(c) On the effective date of any increase in the Aggregate Commitments, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such Commitment
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) the Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Aggregate Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower,
in accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Borrower and each Subsidiary is
duly organized, validly existing and in good standing (or its jurisdictional
equivalent) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing (or its jurisdictional equivalent) in,
every jurisdiction where such qualification is required.

 

54



--------------------------------------------------------------------------------

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other applicable organizational powers and have been
duly authorized by all necessary corporate or other applicable organizational
actions and, if required, actions by stockholders or other equity holders. Each
Loan Document has been duly executed and delivered by each Loan Party that is a
party thereto and constitutes a legal, valid and binding obligation of each such
Loan Party, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
material law or regulation, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower or any Subsidiary or any order of any
Governmental Authority, (d) as of the Effective Date, will not violate in any
material respect or result in a material default under any indenture, agreement
or other instrument binding upon the Borrower or any Subsidiary or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any Subsidiary, and (e) will not result in the creation or
imposition of any Lien (other than a Permitted Lien) on any asset of the
Borrower or any Subsidiary.

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2011, reported on by PricewaterhouseCoopers, LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2012, certified by a
Financial Officer of the Borrower. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b) Since December 31, 2011, there has been no event, development or
circumstance that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.05 Properties. (a) Except for exceptions to the following that,
individually or in the aggregate, could not reasonably be expected to exceed
$5,000,000, each of the Borrower and each Subsidiary has good title to, or valid
leasehold interests in, all its real and personal property material to the
businesses of the Borrower and its Subsidiaries taken as a whole, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

(b) Except for exceptions to the following that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, each of the Borrower and each Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person.

 

55



--------------------------------------------------------------------------------

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits, proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against or affecting the Borrower or any Subsidiary (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, neither the Borrower nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or could reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Contractual Obligations. Each of the
Borrower and each Subsidiary is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all of
its Contractual Obligations, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.08 Investment Company Status. No Loan Party or Broker-Dealer
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each of the Borrower and each Subsidiary has timely filed or
caused to be filed all U.S. federal income tax and all other material Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87, as amended, or any
successor thereto) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of

such Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87, as amended, or any successor thereto) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $10,000,000 the fair market value of the assets of
all such underfunded Plans.

 

56



--------------------------------------------------------------------------------

SECTION 3.11 Disclosure. The reports, financial statements, certificates and
other written information (taken as a whole) furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender pursuant to or in connection
with the Loan Documents (as modified or supplemented by other information so
furnished) do not contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projections, pro forma financial information and
information of a general economic nature or general industry nature, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, it being recognized by
the Lenders that such projections and information are not to be viewed as fact
and that actual results during the period or periods covered by such projections
and information may differ from the projected results set forth therein by a
material amount.

SECTION 3.12 Federal Reserve Regulations. Neither the Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying Margin Stock, and no part of the proceeds of any
Loan will be used, directly or indirectly, to buy or carry, or to extend credit
to others to buy or carry, any Margin Stock or for any other purpose that
entails a violation of Regulations T, U and X.

SECTION 3.13 Solvency. The Borrower and the Subsidiaries on a consolidated basis
are Solvent.

SECTION 3.14 Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes of the Borrower and the Subsidiaries in the ordinary
course of business including Permitted Acquisitions.

SECTION 3.15 Subsidiaries. As of the date of this Agreement, Schedule 3.15 is a
complete list of each Subsidiary, identifying such Subsidiary’s jurisdiction of
organization, and identifying if such Subsidiary is a Broker-Dealer Subsidiary
or an Immaterial Subsidiary.

SECTION 3.16 No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.17 USA PATRIOT Act. (a) Neither the Borrower nor any Subsidiary or, to
the knowledge of the Borrower, any of their respective Affiliates over which any
of the foregoing exercises management control (each, a “Controlled Affiliate”)
is a Prohibited Person, and the Borrower, the Subsidiaries and, to the knowledge
of the Borrower, such Controlled Affiliates are in compliance with all
applicable orders, rules and regulations of OFAC.

 

57



--------------------------------------------------------------------------------

(b) Neither the Borrower nor any Subsidiary or, to the knowledge of the
Borrower, any of their respective Affiliates: (1) is targeted by United States
or multilateral economic or trade sanctions currently in force; (2) is owned or
controlled by, or acts on behalf of, any Person that is targeted by United
States or multilateral economic or trade sanctions currently in force; (3) is a
Prohibited Person; or (4) is named, identified or described on any list of
Persons with whom United States Persons may not conduct business, including any
such blocked persons list, designated nationals list, denied persons list,
entity list, debarred party list, unverified list, sanctions list or other such
lists published or maintained by the United States, including OFAC, the United
States Department of Commerce or the United States Department of State.

SECTION 3.18 Embargoed Person. None of Borrower’s nor any Subsidiary’s assets
constitute property of, or are beneficially owned, directly or indirectly, by
any Person targeted by economic or trade sanctions under United States’ law,
including but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq. (the “Trading With the Enemy Act”), any of the foreign assets control
regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or regulations
promulgated thereunder or executive order relating thereto (which includes,
without limitation, (i) Executive Order No. 13224, effective as of September 24,
2001, and relating to Blocking Property and Prohibiting Transaction With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (ii) the USA PATRIOT Act, if the result of
such ownership would be that any Loan made by any Lender would be in violation
of law (“Embargoed Person”); (b) no Embargoed Person has any interest of any
nature whatsoever in the Borrower or any Subsidiary if the result of such
interest would be that any Loan would be in violation of law; (c) neither the
Borrower nor any Subsidiary has engaged in business with Embargoed Persons if
the result of such business would be that any Loan made by any Lender would be
in violation of law; and (d) none of the Borrower, any Subsidiary nor any
Controlled Affiliate (i) is or will become a “blocked person” as described in
the Executive Order, the Trading With the Enemy Act or the Foreign Assets
Control Regulations or (ii) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.

SECTION 3.19 Activities of Greenline Financial Technologies, Ltd.. Greenline
Financial Technologies, Ltd., a company organized under the laws of England and
Wales, does not have any material liabilities, own any material assets or engage
in any business or activity, other than (a) maintaining its own private limited
company existence and (b) activities incidental to the activities described in
clause (a).

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

 

58



--------------------------------------------------------------------------------

(a) Loan Documents. The Administrative Agent (or its counsel) shall have
received from each party to the Loan Documents either (i) a counterpart of each
Loan Document to which such Person is a party, signed on behalf of such Person
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or any other electronic transmission of a signed signature page
of each Loan Document to which such Person is a party) that such Person has
signed a counterpart of each such Loan Document.

(b) Collateral Documents. The Administrative Agent shall have received all other
Collateral Documents required to be executed and/or delivered pursuant to the
Security Agreement, including such UCC-1 Financing Statements and intellectual
property filings with the United States Copyright Office and the United States
Patent and Trademark Office as will be necessary or reasonably requested by the
Administrative Agent to provide the Administrative Agent with a perfected
first-priority security interest (subject to Permitted Liens permitted under any
of clauses (a) through (f) of Section 6.02 in the Collateral as and to the
extent required under the Security Agreement.

(c) Lien Searches. The Administrative Agent (or its counsel) shall have received
from each Loan Party copies of Uniform Commercial Code search reports listing
all effective financing statements filed against such Loan Party, with copies of
such financing statements, as well as copies of such tax, litigation, judgment,
bankruptcy, intellectual property and any other search reports as the
Administrative Agent may reasonably request.

(d) Legal Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of counsel for the Loan Parties, substantially in the form
of Exhibit G.

(e) Organizational Documents and Certificates. The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the Transactions and any other
legal matters relating to the Loan Parties, the Loan Documents and the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(f) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the president, a vice
president or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a)(i) and (b) of Section 4.02.

(g) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket expenses required to be reimbursed or
paid by the Borrower hereunder.

(h) KYC, etc. The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by them under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

59



--------------------------------------------------------------------------------

(i) Solvency Certificate. The Administrative Agent and the Lenders shall have
received a written certification from a Financial Officer of the Borrower that,
after giving effect to all Indebtedness of the Borrower and the Subsidiaries
outstanding on the Effective Date (including, for the avoidance of doubt, the
aggregate amount of Loans to be borrowed hereunder on the Effective Date), the
Borrower and the Subsidiaries, on a consolidated basis, are Solvent and will be
Solvent subsequent to incurring such Indebtedness on the Effective Date.

(j) Governmental and Third Party Approvals. All material governmental and
material third party approvals necessary or reasonably requested by the
Administrative Agent in connection with the consummation of the Transactions
shall have been obtained and be in full force and effect.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction (or waiver in
accordance with Section 9.02) of the following conditions:

(a) (i) In the case of any such credit event on the Effective Date, the
representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all respects on and as of the Effective
Date (or, to the extent any such representation or warranty is expressly stated
to have been made as of a specific earlier date, on and as of such earlier
date), and (ii) in the case of any such credit event after the Effective Date,
the representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (or, with respect
to representations and warranties already qualified by concepts of materiality,
in all respects) on and as of the date of such credit event (or, to the extent
any such representation or warranty is expressly stated to have been made as of
a specific earlier date, on and as of such earlier date).

(b) At the time of and immediately after giving effect to such credit event, no
Default or Event of Default shall have occurred and be continuing.

Each such credit event shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been Paid in
Full and all Letters of Credit shall have expired or terminated or been cash
collateralized in a manner consistent with Section 2.05(j), in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders as follows; provided that,
notwithstanding anything to the contrary herein, the provisions of Sections 5.03
through 5.07 shall not apply to any Immaterial Subsidiary:

 

60



--------------------------------------------------------------------------------

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender, including their
Public-Siders:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers, LLP or other independent public
accountants of recognized national standing without a “going concern” or like
qualification commentary or exception arising out of the scope of the audit, or
exception and without any qualification or exception as to the scope of such
audit (other than any such exception or explanatory paragraph that is solely
with respect to, or solely resulting from, an upcoming maturity date under any
of the credit facilities hereunder occurring within one year from the time such
report is delivered) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above (beginning with the financial statements for the fiscal quarter ending
March 31, 2013), a duly completed Compliance Certificate signed by a Financial
Officer of the Borrower;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC or any national securities exchange, or distributed
by the Borrower to its shareholders generally, as the case may be;

(e) promptly after receipt thereof by the Borrower or any Subsidiary, copies of
each notice or other correspondence received from the SEC, the Securities
Investor Protection Corporation or the Financial Industry Regulatory Authority
(or comparable agency in any applicable foreign jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of the Borrower or any
Subsidiary; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party as
the Administrative Agent or any Lender may reasonably request.

 

61



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Borrower’s (or any direct or
indirect parent company thereof), as applicable, Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, to the extent such information is
in lieu of information required to be provided under Section 5.01(a), the
consolidated financial statements included in the materials provided pursuant to
the foregoing provisions of this paragraph are accompanied by a report by
PricewaterhouseCoopers, LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception or qualification arising out of the scope of such audit, other than
any such exception or explanatory paragraph that is solely with respect to, or
solely resulting from, an upcoming maturity date under any of the credit
facilities hereunder occurring within one year from the time such report is
delivered.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) Knowledge by a Financial Officer of any Loan Party of the occurrence of any
Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Subsidiary
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$7,500,000;

(d) any material change in accounting policies or financial reporting practices
by the Borrower or any Subsidiary not otherwise reported in the Borrower’s SEC
filings;

(e) any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding; and

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect, including (i) breach or non-performance
of, or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; and (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws, which in each instance referred
to in the foregoing clauses (i), (ii) and (iii) results in, or could reasonably
be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

62



--------------------------------------------------------------------------------

SECTION 5.03 Existence; Conduct of Business. The Borrower will, and will cause
the Subsidiaries to, do or cause to be done all things necessary to
(a) preserve, renew and keep in full force and effect its legal existence (it
being understood, for the avoidance of doubt, that the foregoing shall not limit
any change in form of entity or organization) and good standing (or its
jurisdictional equivalent) under the laws of the jurisdiction of its
organization, (b) maintain all requisite power and authority to carry on its
business as now conducted, (c) except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, preserve, renew and keep in full force and effect its
qualification to do business in, and its good standing (or its jurisdictional
equivalent) in, every jurisdiction where such qualification is required, and
(d) except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, preserve,
renew and keep in full force and effect all other rights, qualifications,
licenses, permits, privileges and franchises material to the conduct of its
business; provided, that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04 Payment of Obligations. The Borrower will, and will cause the
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause the Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance (or a program of self insurance acceptable to the
Administration Agent) in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided that such insurance shall not be
required to cover matters for which insurance is not available, or is not
available on commercially reasonable terms. The Borrower will furnish to the
Administrative Agent, upon its request, information in reasonable detail as to
the insurance so required to be maintained. The Borrower shall deliver to the
Administrative Agent endorsements (x) to all property or casualty insurance
policies covering Collateral naming the Administrative Agent as lender loss
payee, and (y) to all general liability and other liability policies naming the
Administrative Agent an additional insured, which endorsements shall be in
effect at all times during the term of this Agreement. In the event the Borrower
or any Subsidiary at any time hereafter shall fail to obtain or maintain any of
the policies or insurance required herein or to pay any premium in whole or in
part relating thereto, then the Administrative Agent, without waiving or
releasing any obligations or resulting Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so) obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable. All sums so
disbursed by the Administrative Agent shall constitute part of the Obligations,
payable as provided in this Agreement.

 

63



--------------------------------------------------------------------------------

SECTION 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiary to, (a) keep proper books of record and account in
which full, true and correct in all material respects entries are made of all
material financial dealings and transactions in relation to its business and
activities, and (b) permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

SECTION 5.07 Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause the Subsidiaries to, (a) comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including Environmental Laws) and (b) perform in all material
respects its Contractual Obligations, in each case except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes of the Borrower and the
Subsidiaries.

SECTION 5.09 Accuracy of Information. The Borrower will ensure that the written
information, including financial statements or other documents (taken as a
whole), furnished to the Administrative Agent or the Lenders in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder
(or modified or supplemented by other information so furnished) contains no
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided, that, with respect to
projections, pro forma financial information and information of a general
economic nature or general industry nature, the Lenders recognize that such
projections and information as they relate to future events are not to be viewed
as fact and that actual results during the period or periods covered by such
projections and information may differ from the projected results set forth
therein by a material amount.

SECTION 5.10 Additional Guarantors. In the event the Borrower acquires or
creates any Domestic Subsidiary (other than a Broker-Dealer Subsidiary), the
Borrower shall forthwith promptly (and in any event within thirty days (or such
longer time as the Administrative Agent may agree) after the acquisition or
creation of such Domestic Subsidiary) cause such Domestic Subsidiary to become a
Guarantor by delivering to the Administrative Agent joinders to the Guarantee
Agreement and the Security Agreement (in each case in the form contemplated
thereby), duly executed by such Domestic Subsidiary, pursuant to which such
Domestic Subsidiary agrees to be bound by the terms and provisions of the
Guarantee Agreement and the Security Agreement, such joinder to be accompanied
by appropriate corporate resolutions, other corporate documentation and, for
each Domestic Subsidiary other than an Immaterial Subsidiary, legal opinions in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

64



--------------------------------------------------------------------------------

SECTION 5.11 Additional Collateral; Further Assurances.

(a) The Borrower will, and will cause each other Loan Party to, cause all of its
personal property (whether tangible, intangible or mixed, subject to the
exceptions expressly contained in the Security Agreement) to be subject at all
times to first priority, perfected Liens in favor of the Administrative Agent,
for the benefit of the Secured Parties, to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Permitted Liens. Notwithstanding anything to the contrary herein or
any other Loan Document, (a) in no case shall stock or other Capital Stock
representing more than 65% of the total combined voting power of a CFC Holdco or
CFC Subsidiary be pledged directly or indirectly to secure the Secured
Obligations (including by virtue of a pledge of Capital Stock in a Disregarded
Entity that owns a CFC Holdco or CFC Subsidiary), (b) no CFC Holdco or CFC
Subsidiary (or Disregarded Entity that is a direct or indirect subsidiary of
such CFC Holdco or CFC Subsidiary) shall guaranty directly or indirectly the
Secured Obligations and (c) no asset of any CFC Holdco or CFC Subsidiary (or a
Disregarded Entity that is a direct or indirect Subsidiary of such CFC Holdco or
CFC Subsidiary, provided however that, under subclauses (a), (b) and (c) of this
Section 5.11(a), in the case of a Disregarded Entity that is a direct or
indirect Subsidiary of such CFC Holdco, such Disregarded Entity has no material
assets other than Equity Interests in one or more CFC Subsidiaries and conducts
no material business other than holding such Equity Interests), including any
Capital Stock in its Subsidiaries and including the assets of any Subsidiary
shares of which are owned by a CFC Holdco or CFC Subsidiary, shall directly or
indirectly serve as security for the Secured Obligations under the Loan
Documents. In addition, the Borrower and the other Loan Parties will not be
required to take any steps to perfect the security interest of the
Administrative Agent for the benefit of the Secured Parties with respect to
Immaterial Subsidiaries other than (i) pledging the Equity Interests therein
pursuant to, and to the extent required by, the Security Agreement and
(ii) causing UCC-1 financing statements to be filed in the office of the
Secretary of State (or other central filing office) of the jurisdiction of
organization of each Immaterial Subsidiary with respect to the personal property
assets of such Immaterial Subsidiaries constituting Collateral pursuant to the
Security Agreement. However, in the event that any CFC Holdco acquires any
assets or commences any business that causes it to fail to comply with the
definition of “CFC Holdco” contained in this Agreement, then the Borrower will
give prompt written notice thereof to the Administrative Agent and promptly, but
in no event later than 30 days after such entity ceases to be a CFC Holdco, take
such steps as are required by the first sentence of this Section 5.11(a),
including by causing such entity to become a party to the Guarantee Agreement
and the Security Agreement.

(b) The Borrower will, and will cause each other Loan Party to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements and
other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and, subject
to the exceptions expressly contained in the Security Agreement, to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Borrower.

 

65



--------------------------------------------------------------------------------

(c) The Borrower will furnish to the Administrative Agent prompt written notice
of any change in (i) the legal name of any Loan Party, as set forth in its
organizational documents, (ii) the jurisdiction of organization or the form of
organization of any Loan Party (including as a result of any merger or
consolidation), or (iii) the organizational identification number, if any, or,
with respect to any Loan Party organized under the laws of a jurisdiction that
requires such information to be set forth on the face of a Uniform Commercial
Code financing statement, the Federal Taxpayer Identification Number of such
Loan Party. The Borrower agrees not to effect or permit any change referred to
in the preceding sentence, including pursuant to any transactions otherwise
permitted under Section 6.03, unless, subject to Article II of the Security
Agreement, all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Administrative Agent to continue at
all time following such change to have a valid, legal and perfected security
interest in all Collateral.

(d) Notwithstanding the foregoing provisions of this Section 5.11 or any other
provision hereof or of any other Loan Document, (i) the Loan Parties shall not
be required to grant a security interest in any Excluded Property (as defined in
the Security Agreement), (ii) Liens required to be granted pursuant to this
Section 5.11, and actions required to be taken, including to create or perfect
such Liens, shall be subject to exceptions and limitations set forth in the
Collateral Documents on the Effective Date (or as created or amended after the
Effective Date with the approval of the Borrower) and shall, in no event require
the taking of any perfection steps or actions except to the extent expressly set
forth in the Security Agreement, (iii) without limiting the generality of clause
(ii), no Loan Party shall be required to take any actions outside the United
States to create or perfect any Liens on the Collateral (including any
intellectual property registered in any jurisdiction outside the United States)
and no Collateral Document shall be governed by the laws of any jurisdiction
outside the United States, and (iv) without limiting the generality of clause
(ii), the Loan Parties shall not be required to deliver any landlord waivers,
estoppels, collateral access agreements or bailee letters, and (v) without
limiting the generality of clause (ii), the Loan Parties shall not be required
to deliver control agreements with respect to deposit accounts, securities
accounts and commodities accounts other than accounts opened after the Effective
Date that individually or in the aggregate for all such accounts contain an
aggregate amount and/or value (in the case of value, as reasonably determined by
the Borrower in good faith) of cash or securities on deposit at any time
exceeding $25,000,000.

SECTION 5.12 Permitted Restructuring. Within 90 days following the Effective
Date (or such longer period as the Administrative Agent shall agree to in its
sole discretion), the Borrower shall either (i) cause the consummation of the
Permitted Restructuring or (ii) grant the Administrative Agent for the benefit
of the Secured Parties a perfected first priority security interest (subject to
Permitted Liens) in the shares of Capital Stock of MarketAxess Europe,
MarketAxess Canada and MarketAxess Brazil (to the extent the ownership of such
shares of Capital Stock has not then been transferred to MarketAxess Limited) in
each case pursuant to, and to the extent required by, Section 5.11(a) and the
Security Agreement.

 

66



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been Paid in Full and
all Letters of Credit have expired or terminated or have been cash
collateralized in a manner consistent with Section 2.05(j), in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders as follows; provided that,
notwithstanding anything to the contrary herein, the provisions of Section 6.03
and Sections 6.05 through 6.08, shall not apply to any Immaterial Subsidiary:

SECTION 6.01 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) (i) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and (ii) intercompany Indebtedness outstanding on the Effective Date, and
Permitted Refinancings in respect of Indebtedness permitted under
Section 6.01(b)(i);

(c) Indebtedness of the Borrower owed to any Subsidiary and of any Subsidiary
owed to the Borrower or any other Subsidiary; provided, that (a) Indebtedness of
any Subsidiary that is not a Loan Party owed to any Loan Party shall be subject
to the limitations set forth in Section 6.04, and (b) Indebtedness of any
Subsidiary that is a Loan Party owed to any Subsidiary that is not a Loan Party
shall be subordinated in right of payment to the Obligations on terms reasonably
acceptable to the Administrative Agent;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided,
that Guarantees by Loan Parties of the Indebtedness of Subsidiaries that are not
Loan Parties shall not exceed the greater of (i) $50,000,000 and (ii) 15% of
Consolidated Net Tangible Assets (measured as of the date of incurrence) in the
aggregate at any time outstanding (as such amount is reduced by Investments
permitted under Section 6.04(d));

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, installation, repair, construction, replacement or improvement of
any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
Permitted Refinancings in respect thereof; provided that (i) such Indebtedness
is incurred prior to or within 270 days after such acquisition or the completion
of such installation, repair, construction, replacement or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(e) shall not exceed the greater of (i) $10,000,000 and (ii) 5% of Consolidated
Net Tangible Assets (measured as of the date of incurrence) at any time
outstanding

(f) Indebtedness under Swap Agreements permitted under Section 6.05;

 

67



--------------------------------------------------------------------------------

(g) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;

(h) to the extent constituting Indebtedness, liabilities of any Broker-Dealer
Subsidiary payable to brokers, dealers, clearing organizations, clients and
correspondents, and liabilities in respect of securities or commodities sold but
not yet purchased, in each case incurred in the ordinary course of the
“broker-dealer” or “commodity futures trading” business of such Broker-Dealer
Subsidiary;

(i) Secured Indebtedness of the Borrower or any Subsidiary in an aggregate
principal amount for the Borrower and all Subsidiaries not exceeding the greater
of (i) $50,000,000 and (ii) 15% of Consolidated Net Tangible Assets (measured as
of the date of incurrence) at any time outstanding;

(j) Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that upon the drawing of such letter of credit or
the incurrence of such Indebtedness, such obligations are reimbursed within 270
days (or such longer period as may be agreed upon by the Administrative Agent)
unless the amount or validity of such obligations are being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or the
applicable Subsidiary, as the case may be;

(k) Indebtedness of the Borrower or any Subsidiary in respect of performance,
bid, release, appeal and surety bonds and performance and completion guarantees
and similar obligations provided by the Borrower or any of its Subsidiaries, in
each case in the ordinary course of business, and letters of credit supporting
such obligations;

(l) to the extent constituting Indebtedness, Cash Management Obligations and
other Indebtedness in respect of Cash Management Services in the ordinary course
of business and Indebtedness arising from the endorsement of instruments or
other payment items for deposit and the honoring by a bank or other financial
institution of instruments or other payments items drawn against insufficient
funds;

(m) to the extent constituting Indebtedness, indemnification, deferred purchase
price adjustments, earn-outs or similar obligations, in each case, incurred or
assumed in connection with the acquisition of any business or assets or any
Investment permitted to be acquired or made hereunder or any Disposition
permitted hereunder;

(n) Indebtedness representing deferred compensation or similar obligations to
directors, officers, employees, members of management and consultants of the
Borrower or any of its Subsidiaries incurred in the ordinary course of business
or in connection with Permitted Acquisitions;

 

68



--------------------------------------------------------------------------------

(o) Indebtedness of the Borrower or any Subsidiary incurred in the ordinary
course of business with respect to customer deposits and other unsecured current
liabilities not the result of borrowing and not evidenced by any note or other
evidence of Indebtedness;

(p) Indebtedness of the Borrower or any Subsidiary supported by a trade Letter
of Credit in a principal amount not to exceed the face amount of such Letter of
Credit;

(q) Indebtedness issued by the Borrower or any Subsidiary to future, current or
former directors, officers, employees, members of management or consultants
thereof or any direct or indirect parent thereof, their respective estates,
heirs, family members, spouses or former spouses, in each case to be used solely
to finance the purchase or redemption of Capital Stock of the Borrower or any
Subsidiary;

(r) to the extent constituting Indebtedness, any Investment permitted under
Section 6.04;

(s) Refinancing Indebtedness in respect of Indebtedness permitted by any of
Sections 6.01(a), (e), (i), (k) and (t);

(t) Indebtedness of the Borrower or any Subsidiary other than the Broker-Dealer
Subsidiaries, but including any Subsidiary acquired in connection with a
Permitted Acquisition and shall include any Permitted Refinancings in respect
thereof; provided, that, at the time of the initial incurrence or assumption of
any such Indebtedness and immediately after giving effect thereto, (i) no Event
of Default has occurred and is continuing and no Event of Default would result
immediately therefrom, and (ii) the Borrower shall have a Consolidated Total
Leverage Ratio equal to or less than 2.25:1.00 (with Consolidated Total Funded
Debt measured as of such time and Consolidated EBITDA and Consolidated Adjusted
EBITDA measured for the Reference Period then most recently ended for which the
Borrower has delivered Financial Statements); provided further, that (x) the
aggregate principal amount of Indebtedness of Subsidiaries (which shall include
any Subsidiary acquired in connection with a Permitted Acquisition and shall
include any extensions, renewals and replacements of any such Indebtedness with
Indebtedness that does not increase the outstanding principal amount thereof)
that are not Loan Parties incurred or assumed in reliance upon this clause
(t) shall not, at any time, exceed the greater of (i) $50,000,000 and (ii) 15%
of Consolidated Net Tangible Assets (measured as of the date of incurrence),
less, in the case of the foregoing (i) and (ii), the amount of Indebtedness
existing under the proviso to clause (d) of this Section 6.01 and the amount of
Indebtedness of Subsidiaries that are not Loan Parties existing under clause
(i) of this Section 6.01, and (y) such Indebtedness incurred or assumed in
reliance upon this clause (t) shall be unsecured; and

(u) to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in Sections 6.01(a) through
(t) above.

SECTION 6.02 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

69



--------------------------------------------------------------------------------

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
(other than proceeds or products thereof) and (ii) such Lien shall secure only
those obligations which it secures on the date hereof; and Replacement Liens;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary (other than proceeds or
products thereof), (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be; and Replacement Liens and (iv) any Liens
existing on the property or assets of any Person that becomes a Subsidiary after
the date hereof pursuant to a Permitted Acquisition shall comply with
Section 6.02(g);

(e) Liens securing Indebtedness of the Borrower or any of its Subsidiaries
incurred pursuant to Section 6.01(e) (and related obligations) to finance the
acquisition, construction, installation, repair, replacement or improvement of
fixed or capital assets or the refinancing thereof, provided that (i) such Liens
shall be created within 270 days of the construction, installation, repair or
improvement or refinancing of such fixed or capital assets, (ii) such Liens do
not at any time encumber any property other than the property acquired,
constructed, installed, repaired, improved or financed by such Indebtedness when
such Indebtedness was originally incurred, and the proceeds and products of such
property, and (iii) the principal amount of Indebtedness initially secured
thereby is not more than 100% of the purchase price or cost of construction,
installation, repair or improvement of such fixed or capital asset; provided
that, in each case, individual financings of equipment provided by one lender or
lessor may be cross collateralized to other outstanding financings of equipment
provided by such lender or lessor; and Replacement Liens in respect thereof;

(f) Liens created, incurred, assumed or suffered to exist by any Broker-Dealer
Subsidiary in the ordinary course of business upon assets owned by such
Broker-Dealer Subsidiary or as to which such Broker-Dealer Subsidiary has rights
to create Liens thereon or held for its account to secure liabilities or
obligations, actual or contingent, incurred in the ordinary course of business,
including Liens in favor of clearing houses, clearing brokers or other entities
providing clearing services and borrowings collateralized by client assets in
the ordinary course of business; and

 

70



--------------------------------------------------------------------------------

(g) in addition to Liens otherwise permitted by this Section 6.02, Liens on any
property or assets of the Borrower or any Subsidiary which, when added together
with Liens described in Section 6.02(d)(iv), do not secure obligations in excess
of the greater of (i) $50,000,000, and (ii) 15% of Consolidated Net Tangible
Assets (measured as of the date of incurrence) in the aggregate for all such
Liens at any time outstanding.

 

SECTION 6.03 Fundamental Changes and Asset Sales. (a) The Borrower will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
Dispose of (in one transaction or in a series of transactions) any of its
material assets (including the Equity Interests of any of its subsidiaries) (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that the Borrower may, and may permit any Subsidiary to, engage in the
transactions set forth in clauses (a)(i) through (a)(xvi) of this Section 6.03,
subject, in all cases, to compliance with Section 5.11(c), and provided,
however, that, with respect to clauses (a)(vi)(E), (a)(vii) and (a)(xiii) below,
the Borrower and its Subsidiaries may engage in the transactions specified in
such clauses only if at the time thereof and immediately after giving effect
thereto no Specified Event of Default shall have occurred and be continuing or
would result immediately therefrom:

(i) any Subsidiary that is not a Loan Party may merge into another Subsidiary
that is a Loan Party in a transaction in which such Subsidiary that is a Loan
Party is the surviving entity;

(ii) any Subsidiary that is not a Loan Party may merge into another Subsidiary
that is not a Loan Party;

(iii) any Subsidiary that is a Loan Party may merge into another Subsidiary that
is a Loan Party;

(iv) any Subsidiary that is a Loan Party may sell, transfer, lease or otherwise
dispose of its assets to the Borrower or to another Subsidiary that is a Loan
Party;

(v) any Subsidiary that is not a Loan Party may Dispose of its assets to the
Borrower or to another Subsidiary; provided, however, that a Broker-Dealer
Subsidiary may only Dispose of assets pursuant to or in reliance upon this
clause (a)(v) if such Disposition is to a Loan Party or to another Broker-Dealer
Subsidiary;

(vi) the Borrower and the Subsidiaries may (A) sell inventory and equipment in
the ordinary course of business, (B) Dispose of worn-out, obsolete or damaged
assets in the ordinary course of business, (C) grant licenses or sublicenses of
intellectual property or allow to lapse or abandon any registrations or
applications for registration of any intellectual property in the ordinary
course of business which is not material to the business of the Borrower or such
Subsidiary, (D) make the disposition previously identified to the Administrative
Agent in writing, and (E) make any other sales, transfers, leases or other
dispositions of assets with an aggregate value (as reasonably determined by the
Borrower in good faith) not to exceed the greater of (i) $35,000,000 and
(ii) 10% of Consolidated Net Tangible Assets (measured as of the date of
Disposition) in any fiscal year;

 

71



--------------------------------------------------------------------------------

(vii) any Subsidiary (other than MarketAxess Corporation) that is not a
Guarantor, and any Immaterial Subsidiary, may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders;

(viii) any Investment permitted by Section 6.04 may be structured as a merger,
consolidation or amalgamation; provided that in the case of any such merger,
consolidation or amalgamation of a Loan Party, the surviving, continuing or
resulting legal entity of such merger, consolidation or amalgamation is a Loan
Party (or simultaneously with such transaction, the continuing, surviving or
resulting entity shall become a Subsidiary Guarantor) and the Borrower shall
comply with Section 5.10 in connection therewith, and provided further that in
the case of any such merger, consolidation or amalgamation of a Broker-Dealer
Subsidiary, the surviving, continuing or resulting legal entity of such merger,
consolidation or amalgamation shall either be a Loan Party or a Broker-Dealer
Subsidiary;

(ix) the Disposition of cash or Cash Equivalent Investments;

(x) the Disposition of surplus or other property no longer used or useful in the
business of the Borrower and its Subsidiaries in the ordinary course of
business;

(xi) Dispositions consisting of Liens permitted by Section 6.02, Investments
permitted by Section 6.04 or Restricted Payments permitted by Section 6.06;

(xii) Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to, customary drag-along or buy/sell arrangements between the
joint venture parties set forth in the joint venture agreements;

(xiii) Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business (and not for financing
purposes);

(xiv) the unwinding of any Swap Agreement;

(xv) in order to resolve disputes that occur in the ordinary course of business,
the Borrower and its Subsidiaries may discount or otherwise compromise for less
than the face value thereof, notes or accounts receivable;

(xvi) the Permitted Restructuring; and

(xvii) the Borrower or a Subsidiary may sell or dispose of shares of Capital
Stock of any of its Subsidiaries in order to qualify members of the governing
body of the Subsidiary if and solely to the extent required by applicable law.

(b) The Borrower will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Subsidiaries on the date of execution of this Agreement and
businesses reasonably related or ancillary thereto.

 

72



--------------------------------------------------------------------------------

(c) The Borrower will not, and will not permit any Subsidiary to, change its
fiscal year from December 31; provided, that any Subsidiary acquired after the
Effective Date may change its fiscal year to December 31.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any Subsidiary to, (x) purchase, hold or
acquire any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances or capital contributions to,
Guarantee any obligations of, or make or permit to exist any other investment or
any other interest in, any other Person, or (y) consummate any Acquisition
(each, an “Investment”), except:

(a) Investments existing on the date hereof and set forth in Schedule 6.04 and
any modification, replacement, renewal, reinvestment or extension thereof
(provided that the amount of the original Investment is not increased except by
the terms of such original Investment or as otherwise permitted by this
Section 6.04);

(b) Investments in Cash and Cash Equivalent Investments;

(c) Investments (i) by the Loan Parties in the Equity Interests of their
respective Subsidiaries that are Loan Parties and in the Broker-Dealer
Subsidiaries, (ii) by any Broker-Dealer Subsidiary in the Equity Interests of
its Subsidiaries that are Loan Parties, or (iii) made by (v) any Broker-Dealer
Subsidiary to another Broker-Dealer Subsidiary, (w) any Immaterial Subsidiary in
any other Immaterial Subsidiary, (x) any Loan Party to any other Loan Party,
(y) any Subsidiary that is not a Loan Party to any Loan Party so long as such
Investments, to the extent constituting loans or advances, are subordinated in
right of payment to the Obligations on terms reasonably acceptable to the
Administrative Agent, or (z) any Subsidiary (other than a Broker-Dealer
Subsidiary) that is not a Loan Party to any other Subsidiary that is not a Loan
Party;

(d) Investments (i) by the Loan Parties in the Equity Interests of their
respective subsidiaries that are not Loan Parties, (ii) by Subsidiaries that are
not Loan Parties in the Equity Interests of their respective Subsidiaries, or
(iii) consisting of loans or advances made by any Loan Party or any
Broker-Dealer Subsidiary to any Subsidiary that is not a Loan Party, in an
aggregate amount for all Investments covered by this clause (d) not to exceed
the greater of (i) $50,000,000 and (ii) 15% of Consolidated Net Tangible Assets
(measured as of the date of each Investment) at any time (as such amount is
reduced by Guarantees permitted under the proviso to Section 6.01(d));

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) Guarantees under the Guarantee Agreement;

(g) Guarantees (i) by a Loan Party of obligations (other than Indebtedness,
which Guarantees are addressed by clause (e) above) of any Loan Party, or
(ii) by any Subsidiary that is not a Loan Party of obligations (other than
Indebtedness, which Guarantees are addressed by clause (e) above) of the
Borrower or any other Subsidiary, provided, however, that a Broker-Dealer
Subsidiary may not Guarantee the obligations of any Subsidiary that is not a
Loan Party or a Broker-Dealer Subsidiary;

 

73



--------------------------------------------------------------------------------

(h) Investments in and obligations under Swap Agreements permitted by
Section 6.05;

(i) Investments consisting of (i) endorsements of negotiable instruments and
other payment items for collection or deposit in the ordinary course of business
and (ii) lease, utility or other similar deposits in the ordinary course of
business;

(j) Investments consisting of loans or advances to directors, officers,
employees, managers or consultants in the ordinary course of business, in an
aggregate amount for all such loans and advances not to exceed the greater of
(i) $2,000,000 and (ii) 1.0% of Consolidated Net Tangible Assets (measured as of
the time of each Investment) at any time outstanding;

(k) Permitted Acquisitions;

(l) extensions of trade credit or the holding of receivables in the ordinary
course of business and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(m) Investments received in connection with the workout, bankruptcy or
reorganization of, insolvency or liquidation of, or settlement of claims against
and delinquent accounts of and disputes with, customers and suppliers, or as
security for any such claims, accounts and disputes, or upon the foreclosure
with respect to any secured Investment;

(n) Investments consisting of promissory notes and other deferred payment
obligations and noncash consideration delivered as the purchase consideration
for a Disposition permitted by Section 6.03, so long as such notes and deferred
payment obligations do not exceed the greater of (i) $25,000,000 and (ii) 7.5%
of Consolidated Net Tangible Assets (measured as of the date of each such
Investment) in the aggregate, net of recoveries and distributions thereon
received in cash by any Loan Party, at any time outstanding;

(o) Investments consisting of obligations under Swap Agreements permitted by
Section 6.05;

(p) Investments consisting of Restricted Payments permitted by Section 6.06;

(q) Investments of any Person that becomes (or is merged or consolidated or
amalgamated with) a Subsidiary of the Borrower on or after the date hereof on
the date such Person becomes (or is merged or consolidated or amalgamated with)
a Subsidiary of the Borrower; provided that (i) such Investments exist at the
time such Person becomes (or is merged or consolidated or amalgamated with) a
Subsidiary, and (ii) such Investments are not made in anticipation or
contemplation of such Person becoming (or merging or consolidating or
amalgamated with) a Subsidiary;

 

74



--------------------------------------------------------------------------------

(r) Investments consisting of good faith deposits made in accordance with clause
(g) of the definition of Permitted Encumbrances;

(s) cash Investments (including in the form of intercompany loans) made by the
Borrower or any Subsidiary in their respective direct and indirect equity
holders in lieu of paying such cash as a Restricted Payment permitted by
Section 6.06; provided that the aggregate amount of such Investments (valued as
of the date made) shall not exceed the amount that would have otherwise been
permitted as a Restricted Payment in cash pursuant to Section 6.06 (without
giving effect to the proviso at the end of such Section);

(t) in addition to Investments otherwise permitted by this Section, Investments
in an aggregate amount not to exceed, the greater of (i) $35,000,000 and
(ii) 10% of Consolidated Net Tangible Assets (measured as of the date of each
Investment);

(u) Investments consisting of Permitted Liens;

(v) the Borrower and its Subsidiaries may acquire Capital Stock in connection
with the satisfaction or enforcement of Indebtedness or claims due or owing to
the Borrower or any of its Subsidiaries or as security for any such Indebtedness
or claim; and

(w) the Permitted Restructuring.

For purposes of compliance with this Section 6.04, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases, write-downs or write-offs in the value of such Investment; provided,
that (x) Investments that are acquisitions of Equity Interests or other
securities or capital contributions shall be valued at the amount actually
contributed or paid to acquire such Equity Interests or other securities as of
the date of such contribution or payment less all cash distributions and returns
of capital from the date such Investment is made through and including the date
of calculation and (y) Investments that are loans or advances, or Guarantees of
loans or advances, shall be valued at the outstanding principal amount of such
loan or advance as of the date of determination, or the outstanding principal
amount of the loan or advance as of the date of determination actually
Guaranteed, as applicable.

SECTION 6.05 Swap Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any Subsidiary), and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

 

75



--------------------------------------------------------------------------------

SECTION 6.06 Restricted Payments. The Borrower will not, and will not permit any
Subsidiary to, declare or make, directly or indirectly, any Restricted Payment,
except (a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock,
(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (c) the Borrower may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Borrower and the Subsidiaries and (d) the Borrower may make
other Restricted Payments so long as (i) no Event of Default has occurred and is
continuing at the time such Restricted Payment is declared or would result from
the making of such Restricted Payment, and (ii) the Borrower’s Liquidity
immediately after giving effect to such Restricted Payment (determined one
Business Day prior to the declaration of the Restricted Payment) is not less
than $ 25,000,000; provided that any Restricted Payments permitted to be paid in
cash pursuant to this Section 6.06 may be made as an Investment (including an
Investment in a Person that would be the ultimate recipient of the proceeds of
such Restricted Payment) pursuant to Section 6.04(s) (which Investment may be
made by the Person who would have been permitted to make such Restricted Payment
or by any Restricted Subsidiary of such Person) and the amount of any such
Investment (less the aggregate amount of all cash distributions and returns of
capital on such Investment) shall reduce the relevant amounts permitted to be
made as a Restricted Payment under this Section 6.06 on a dollar-for-dollar
basis.

SECTION 6.07 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) at prices and on terms and conditions (taken as a whole) not less
favorable to the Borrower or such Subsidiary than could be obtained (taken as a
whole) on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Borrower, the Subsidiaries or any Person that becomes a
Subsidiary as a result of such transaction not involving any other Affiliate;
provided, however, that any such transaction by any Loan Party to any Subsidiary
that is not a Loan Party, or any Affiliate thereof that is not a Loan Party,
shall be at prices and on terms and conditions (taken as a whole) not less
favorable to the Borrower or such Loan Party than could be obtained (taken as a
whole) on an arms-length basis from unrelated third parties, (c) any
Indebtedness permitted by Sections 6.01(b)(ii), (c), (d), (n), and (q), any Lien
permitted pursuant to Sections 6.02 clauses (a) through (f), any Investment
permitted by Sections 6.04(c), (d), (e), (g), (j), (p) and (s), or any
Restricted Payment permitted by Section 6.06, (d) employment and severance
arrangements with officers, directors, members of management, consultants and
employees of the Borrower or any of its Subsidiaries, (e) the payment of
director, officer and employee compensation (including bonuses) and other
benefits (including retirement, health, stock option and other benefit plans)
and indemnification and expense reimbursement arrangements, (f) the issuance or
transfer of Qualified Capital Stock of the Borrower or any of its Subsidiaries
to any former, current or future director, member of management, officer,
employee or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Borrower or any of its Subsidiaries to the extent otherwise permitted by this
Agreement, (g) payments to and receipt of payments from, and the entry into and
consummation of transactions with, joint ventures (to the extent any such joint
venture is only an Affiliate as a result of Investments by the Borrower or any
of its Subsidiaries in such joint venture) in the ordinary course of business to
the extent otherwise permitted hereunder, (h) any contribution to the capital of
the Borrower or other Loan Party and if the Person making such contribution is
not a Loan Party, any contribution to the capital of any other Subsidiary that
is not a Loan Party, (i) the payment of reasonable and customary fees and
reasonable out-of-pocket costs to members of the governing bodies of Borrower
and its Subsidiaries including any reasonable out-of-pocket costs paid to
Persons with observation rights on such governing bodies, (j) the entry into of
any Tax sharing

agreement, and the making of payments with respect thereto in each case, with
the Borrower to the extent attributable to the ownership of the Subsidiaries,
and (k) the Permitted Restructuring.

 

76



--------------------------------------------------------------------------------

SECTION 6.08 Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or other Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) the
foregoing shall not apply to any restrictions imposed by any agreement governing
Indebtedness entered into after the Effective Date and permitted under
Section 6.01 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Subsidiary
than the then customary market terms for Indebtedness of such type (as
determined in good faith by the Borrower), so long as the Borrower shall have
determined in good faith that such restrictions will not affect the obligation
or ability of the Borrower and its Subsidiaries to (x) make any payments
required to be made by it hereunder or under the Guarantee Agreement, (y) become
a Loan Party (to the extent so required by Section 5.10), or (z) perform
obligations required to be performed by it under the Loan Documents to which it
is a party, (iv) clause (a) of this Section 6.08 shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(v) clause (a) of this Section 6.08 shall not apply to customary provisions in
joint venture agreements and similar agreements that restrict transfer of assets
of, or Equity Interests in, joint ventures provided that such provisions do not
restrict the applicable Loan Party from granting the Administrative Agent a Lien
on the proceeds of such Loan Party’s interest therein, (vi) clause (a) of this
Section 6.08 shall not apply to licenses or sublicenses by the Borrower and its
Subsidiaries of intellectual property in the ordinary course of business (in
which case any prohibition or limitation shall only be effective against the
intellectual property subject thereto) and provided that, with respect to
outbound licenses only, which are entered into on or after the Effective Date,
each Loan Party shall use its commercially reasonable efforts (as such term is
used in Section 1.4 of the Security Agreement) not to enter into any such
licenses that prohibit the applicable Loan Party from granting the Liens to the
Administrative Agent contemplated by the Loan Documents unless such Loan Party
believes, in its reasonable judgment, that such prohibition is usual and
customary in transactions of such type) (it being acknowledged that enforcement
of or other exercise of remedies in connection with any such Lien may trigger
termination rights of the licensee thereunder), (vii) the foregoing shall not
apply to any prohibitions and limitations that are binding on a Subsidiary at
the time such Subsidiary first becomes a Subsidiary, so long as such
prohibitions and limitations were not created in contemplation of such Person
becoming a Subsidiary and apply only to such Subsidiary and provided that any
such prohibitions and limitations do not prevent the Administrative Agent from
acquiring a Lien on the assets of such Subsidiary to the extent required by
Section 5.11, (viii) clause (a) of this Section 6.08 shall not apply to any
customary restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business, (ix) clause (b) of
this Section 6.08 shall not apply to any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary which Disposition is permitted by Section 6.03,
(x) clause (b) of this Section 6.08 shall not apply to any customary net worth
provisions contained in real property leases, subleases, licenses or permits
entered into by the Borrower or any of its Subsidiaries so long as such net
worth provisions would not reasonably be expected to impair materially the
ability of the Loan Parties to meet their ongoing obligations under this
Agreement or any of the other Loan Documents, and (xi) the foregoing shall not
apply to restrictions imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(x) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower, no more restrictive with respect to such
Lien restrictions than those contained in the restrictions described in clauses
(a) and (b) of this Section prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

77



--------------------------------------------------------------------------------

SECTION 6.09 Financial Covenants.

(a) Consolidated Total Leverage. The Borrower will not permit the Consolidated
Total Leverage Ratio as of the last day of any Reference Period to be greater
than 2.50:1.00.

(b) Consolidated Interest Coverage. The Borrower will not permit the
Consolidated Interest Coverage Ratio as of the last day of any Reference Period
to be less than 3:50:1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Loan Party (other than an Immaterial Subsidiary) or any
Broker-Dealer Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
(or in any respect if such representation or warranty is already qualified by
concepts of materiality) when made or deemed made;

 

78



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(a) through (d), 5.02, 5.03, 5.06(b), 5.08 or
5.10 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days following the first to occur of (i) a Financial Officer of
the Borrower or any Loan Party having knowledge of such failure, and
(ii) delivery of written notice thereof to the Borrower by the Administrative
Agent;

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (in each case,
with respect to interest payments, after giving effect to any applicable grace
period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than an Immaterial Subsidiary)
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed or
undischarged for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) the Borrower or any Subsidiary (other than an Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

79



--------------------------------------------------------------------------------

(j) the Borrower or any Subsidiary (other than an Immaterial Subsidiary) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
45 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$10,000,000 for all periods;

(m) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations (other than contingent indemnification and
reimbursement Obligations in respect of which no claim for payment has been
asserted by the Person entitled thereto), shall cease to be in full force and
effect; or any Loan Party or any other Person shall contest in any manner the
validity or enforceability of any Loan Document; or any Loan Party shall deny
that it has any or further liability or obligation under any Loan Document, or
shall purport to revoke, terminate or rescind any Loan Document;

(n) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest (subject to Permitted Liens) in any
material portion of the Collateral purported to be covered thereby, except as
permitted by the terms of any Loan Document or except to the extent that any
such failure to create a security interest or any such loss of perfection or
priority results from (i) the failure to file UCC financing statements with
respect to commercial tort claims, (ii) the failure of the Administrative Agent
to maintain possession of certificates, instruments, chattel paper or documents
actually delivered to it representing securities, instruments, chattel paper or
documents pledged under the Loan Documents or to file UCC continuation
statements or (iii) the filing by the Administrative Agent of any termination
statements or partial releases in respect of any or all of the Collateral;

(o) a Change in Control of the Borrower shall occur;

(p) any Broker-Dealer Subsidiary shall fail to meet the minimum capital
requirements imposed by applicable regulatory authorities that is not cured
within 24 hours;

(q) the Borrower or any Subsidiary that holds the Equity Interests of a
Broker-Dealer Subsidiary shall become ineligible to hold such Equity Interests
by reason of a statutory disqualification or otherwise;

 

80



--------------------------------------------------------------------------------

(r) the SEC shall revoke the registration of any Broker-Dealer Subsidiary as a
broker-dealer under the Securities Exchange Act or any such Broker-Dealer
Subsidiary shall fail to maintain such registration;

(s) the Examining Authority (as defined in Rule 15c3-l) for any Broker-Dealer
Subsidiary shall suspend or shall revoke such Broker-Dealer Subsidiary’s status
as a member organization thereof; or

(t) the occurrence of any event of acceleration in a subordination agreement, as
defined in Appendix D to Rule 15c3-l of the Securities Exchange Act, to which
the Borrower or any Broker-Dealer Subsidiary is a party;

then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary described in clause (h) or (i) of this Article), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower or any Subsidiary described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

Any Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

81



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any Subsidiary that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered under any Loan Document or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

82



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which successor Administrative Agent shall be
subject to written approval by the Borrower at all times other than during the
continuance of an Event of Default (which approval shall not be unreasonably
withheld, delayed or conditioned). If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon the Loan Documents, any related agreement
or any document furnished hereunder or thereunder and in deciding whether or to
the extent to which it will continue as a lender or assign or otherwise transfer
its rights, interests and obligations hereunder.

 

83



--------------------------------------------------------------------------------

In its capacity as Administrative Agent, the Administrative Agent is a
“representative” of the Secured Parties within the meaning of the term “secured
party” as defined in the UCC. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Lien granted to or held by
the Administrative Agent upon any Collateral in accordance with Section 9.02(d)
or pursuant to and in accordance with Section 9.18. Upon any sale or transfer of
assets constituting Collateral that is permitted pursuant to the terms of any
Loan Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior written
request by the Borrower to the Administrative Agent, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold or transferred; provided, that
(a) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s reasonable opinion, would expose
the Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (b) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens upon (or obligations of the Borrower or any
Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at MarketAxess Holdings Inc., 299 Park Avenue,
10th Floor, New York, NY, 10171, Attention of Antonio L. DeLise and Charles R.
Hood (email: tdelise@marketaxess.com and/or chood@marketaxess.com) (Telecopy No.
(212-813-6930); with copies (which shall not constitute notice) to Proskauer
Rose LLP, 2049 Century Park East, Suite 3200, Los Angeles, CA 90067, Attention
of Neil Cummings (Telecopy No. (310) 557-2901), and Proskauer Rose LLP, Eleven
Times Square, New York, NY 10036, Attention of Ori Solomon (Telecopy No.
(212) 969-2900);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, Loan and Agency
Services Group, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603, Attention
of Joyce King (Telecopy No. (888) 292-9533), with a copy to JPMorgan Chase
Bank, 270 Park Avenue, 43rd Floor, New York, NY 10017, Attention of Justin
Kelley (Telecopy No. (917) 464-6072);

 

84



--------------------------------------------------------------------------------

(iii) if to the Issuing Bank, to it at 10 South Dearborn, 7th Floor, Chicago,
Illinois 60603 , Attention to Joyce King (Telecopy No. (888) 292-9533);

(iv) if to the Swingline Lender, to it at 10 South Dearborn, 7th Floor, Chicago,
Illinois 60603, Attention to Joyce King (Telecopy No. (888) 292-9533); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that, except as otherwise expressly provided
herein, the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by any Credit Party in
exercising any right or power under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether any Credit Party may
have had notice or knowledge of such Default at the time.

 

85



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided, that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 4.02 or the waiver of any Default shall
not constitute an increase of any Commitment of any Lender), (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby, provided, however, that
only the consent of the Required Lenders shall be necessary to amend the
provisions with respect to the application or amount of the default rate
described in Section 2.12(c) or waive any obligation of the Borrower to pay
interest, fees or other amounts at such default rate, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default
shall not constitute a postponement of the scheduled date of expiration of any
Commitment of any Lender), (iv) change Section 2.17(b), (c) or (d) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) except as provided in Section 9.18, release
any Loan Party from its Obligations without the written consent of each Lender,
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vii) except as provided in Section 9.18, release all or
substantially all of the Guarantors from their obligations under the Guarantee
Agreement, except in accordance with Section 6.03, without the written consent
of each Lender or (viii) except as provided in Section 9.18, release all or
substantially all of the Collateral, without the written consent of each Lender;
provided further, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.

(c) Notwithstanding anything to the contrary herein (i) the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement any Loan
Document to cure any ambiguity, omission, mistake, defect or inconsistency, and
(ii) the Administrative Agent may, in its sole discretion, waive any of the
conditions set forth in Section 4.01 with respect to immaterial matters or items
noted in any post-closing letter made available to the Lenders with respect to
which the Borrower has given assurances satisfactory to the Administrative Agent
that such items shall be delivered within the time period(s) specified in such
post-closing letter. Such amendments shall become effective without any further
action or consent of any other party to any Loan Document.

 

86



--------------------------------------------------------------------------------

(d) The Lenders hereby irrevocably authorize the Administrative Agent to take
any action and execute any document releasing any Liens upon any Collateral
(i) reasonably requested by the Borrower to effect the release of Collateral
pursuant to and in accordance with Section 9.18 of this Agreement following the
occurrence of the events specified in Section 9.18, (ii) constituting property
being sold or disposed of if the Borrower certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to the
Borrower or any Subsidiary under a lease which has expired or been terminated in
a transaction permitted under this Agreement, (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII,
(v) as otherwise permitted by, but only in accordance with, the terms of any
Loan Document, or (vi) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder; provided, that the written consent of each Lender shall be
required for the release of all or substantially all of the Collateral other
than pursuant to and in accordance with Section 9.18. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto. Any such release shall not in any manner discharge,
affect, or impair the Secured Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket expenses incurred by the Credit Parties including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with any Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit provided that the Borrower’s obligations under this Section 9.03(a) for
fees and expenses of legal counsel shall be limited to fees and expenses of
(x) one outside legal counsel for all Persons described in clauses (i), (ii) and
(iii) above, taken as a whole, (y) in the case of any conflict of interest, one
outside legal counsel for such affected Person or group of Persons and (z) if
necessary, one local legal counsel in each relevant jurisdiction.

 

87



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify each Credit Party and its Related Parties (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable, documented and invoiced out-of-pocket expenses (including the
reasonable and documented out-of-pocket fees, charges and disbursements of
(i) one outside legal counsel to the Administrative Agent and one outside legal
counsel to the other Indemnitees taken as a whole, (ii) in the case of any
conflict of interest, one outside legal counsel for the affected Lender or group
of Lenders and (iii) if necessary, one local legal counsel in each relevant
jurisdiction, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties to the Loan Documents of their respective obligations thereunder
or the consummation of the Transactions or any other transactions contemplated
thereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any Subsidiary, or any Environmental
Liability related in any way to the Borrower or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (1) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or a
Primary Related Party of such Indemnitee, or (2) arise out of any claim,
litigation, investigation or proceeding that does not involve an act or omission
by the Borrower or any of its Affiliates and that is brought by an Indemnitee
against any other Indemnitee (provided that in the event of such a claim,
litigation, investigation or proceeding involving a claim of proceeding brought
against the Administrative Agent (in its capacity as such) by other Indemnitees,
the Administrative Agent shall be entitled (subject to the other limitations and
exceptions set forth above) to the benefit of the indemnities set forth above).
As used herein, the “Primary Related Parties” of an Indemnitee are its
Affiliates with direct involvement in the negotiation and syndication of the
revolving credit facility under this Agreement and such Indemnitee’s and
Affiliates’ directors, officers and employees. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, no party hereto or any Indemnitee
shall assert, and each such Person hereby waives, any claim against the Borrower
or any of its Subsidiaries or any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, any Loan
Document or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrower of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

88



--------------------------------------------------------------------------------

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under the Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment, an Affiliate of such a Lender or an Approved Fund of such a Lender;
and

(C) the Swingline Lender and the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

89



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

(E) the assignee shall not be (1) the Borrower or any Subsidiary or any
Affiliate of the Borrower or any Subsidiary, (2) a Defaulting Lender, (3) a
Disqualified Lender, or (4) a natural person.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower and the Credit Parties shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank (with respect to its own interest only) and any Lender, (with
respect to its own interest only) at any reasonable time and from time to time
upon reasonable prior notice.

 

90



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of any Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that (1) requires the consent of each Lender or
each directly and adversely affected Lender and (2) directly and adversely
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.18 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.14 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.18(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) to any Person except to the extent that such
disclosure is necessary to establish that such interest is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

91



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) It is intended that any Loans issued pursuant to this Agreement or any Loan
Document shall be maintained at all times in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue
Code, and Section 5f.103-1(c) of the United States Treasury Regulations, and the
provisions of this Agreement shall be construed in accordance with this
intention.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Credit Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under any
Loan Document is outstanding and unpaid or any Letter of Credit is outstanding
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of any Loan
Document or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

92



--------------------------------------------------------------------------------

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) (excluding payroll accounts) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all the Obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.19
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender shall notify the Administrative Agent
and the Borrower promptly after any such setoff; provided, that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

93



--------------------------------------------------------------------------------

(b) The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Bank, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of such courts and agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that any Credit Party may otherwise have to bring any action or
proceeding relating to any Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

(c) Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to any Loan Document to serve process in any
other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

94



--------------------------------------------------------------------------------

SECTION 9.12 Confidentiality. Each Credit Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority claiming jurisdiction over it, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that the applicable Credit Party shall notify the Borrower as soon as
practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority claiming jurisdiction over it) unless such
notification is prohibited by applicable law, rule or regulation), (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to any Loan
Document or the enforcement of rights thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any bona fide prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or bona fide prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Loan Party and its Obligations
(provided such Persons are advised of and agree to be bound by either the
provisions of this Section 9.12 or other provisions at least as restrictive as
this Section 9.12), (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to any Credit Party on a
non-confidential basis from a source other than the Borrower. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to any Credit Party on a non-confidential basis prior to disclosure
by the Borrower; provided, that in the case of information received from the
Borrower after the date hereof such information shall be deemed confidential
unless, such information is clearly identified at the time of delivery as not
being confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information which shall in no event be less than
commercially reasonable care.

SECTION 9.13 Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS AND WARRANTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

95



--------------------------------------------------------------------------------

SECTION 9.14 Authorization to Distribute Certain Materials to Public-Siders.

(a) If the Borrower does not file this Agreement with the SEC, then the Borrower
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Parties’ respective securities
while in possession of the Loan Documents.

(b) The Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Borrower agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

SECTION 9.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.

SECTION 9.17 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent (if
applicable) or otherwise deal with such Collateral in accordance with the
Administrative Agent’s instructions.

 

96



--------------------------------------------------------------------------------

SECTION 9.18 Release of Liens and Guarantees.

(a) Notwithstanding anything to the contrary in any Loan Document, in the event
that any Loan Party conveys, sells, leases, assigns, transfers or otherwise
Disposes of all or any portion of any of the Capital Stock or assets of any Loan
Party to a Person that is not (and is not required hereunder to become) a Loan
Party in a transaction permitted under this Agreement, the Liens created by the
Loan Documents in respect of such Capital Stock or assets shall automatically
terminate and be released, without the requirement for any further action by any
Person and the Administrative Agent shall promptly (and the Lenders hereby
authorize and instruct the Administrative Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense to further document and evidence such termination and release
of Liens created by any Loan Document in respect of such Capital Stock or
assets, and, in the case of a transaction permitted under this Agreement the
result of which is that a Loan Party would cease to be a Subsidiary or would
become an Immaterial Subsidiary, the Guarantees created by the Loan Documents in
respect of such Loan Party (and all security interests granted by such Guarantor
under the Loan Documents) shall automatically terminate and be released, without
the requirement for any further action by any Person and the Administrative
Agent shall promptly (and the Lenders hereby authorize and instruct the
Administrative Agent to) take such action and execute any such documents as may
be reasonably requested by the Borrower and at the Borrower’s expense to further
document and evidence such termination and release of such security interests
and such Loan Party’s Guarantee in respect of the Secured Obligations (including
its Guarantee under the Guarantee Agreement). Any representation, warranty or
covenant contained in any Loan Document relating to any such Capital Stock,
asset or Subsidiary of any Loan Party shall no longer be deemed to be made with
respect thereto once such Capital Stock or asset or Subsidiary is so conveyed,
sold, leased, assigned, transferred or disposed of.

(b) Upon the Payment in Full of the Secured Obligations (other than contingent
reimbursement and indemnification obligations, in each case in respect of which
no claim for payment has been asserted by the Person entitled thereto) and the
termination or expiration of the Commitments, all Liens created by the Loan
Documents shall automatically terminate and be released, without the requirement
for any further action by any Person and the Administrative Agent shall promptly
(and the Lenders hereby authorize and instruct the Administrative Agent to) take
such action and execute any such documents as may be reasonably requested by the
Borrower and at the Borrower’s expense to further document and evidence such
termination and release of Liens created by the Loan Documents, and the
Guarantees created by the Loan Documents in respect of the Guarantors shall
automatically terminate and be released, without the requirement for any further
action by any Person and the Administrative Agent shall promptly (and the
Lenders hereby authorize and instruct the Administrative Agent to) take such
action and execute any such documents as may be reasonably requested by the
Borrower and at the Borrower’s expense to further document and evidence such
termination and release of the Guarantors’ Guarantees in respect of the
Obligations (including the Guarantees under the Guarantee Agreement); provided,
however, that the foregoing provisions of this Section 9.18(b) are subject to
the reinstatement provisions of the Guarantee Agreement or Security Agreement,
as the case may be.

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MARKETAXESS HOLDINGS INC.   By:   /s/ Richard M. McVey     Name: Richard M.
McVey     Title: Chief Executive Officer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender, the Swingline Lender, the Issuing Bank
and the Administrative Agent By:   /s/ Justin B. Kelley   Name: Justin B. Kelley
  Title: Vice President

Signature Page to Credit Agreement